CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 1 Of 56. Page|D #Z 326
EXECUTION VERSION

 

EQUITY AND ASSET PURCHASE AGREEMENT
BY AND AMONG
EDUCATION PRINCIPLE FOUNDATION,
THE ARTS INSTITUTE INTERNATIONAL, LLC,
DREAM CENTER SOUTH UNIVERSITY, LLC
AND
DREAM CENTER EDUCATION HOLDINGS, LLC
DATED AS OF JANUARY _, 2019

 

EXH|B|T

__E__

 

wagséz@m_l}

CaSe: lilQ-CV-OOSSO-DAP DOC #Z 1-8 Filed: 02/21/19 2 Of 56. Page|D #Z 327

TABLE OF CONTENTS

Page

ARTICLE I EQUITY AND ASSET PURCHASES; CLOSINGS .................................................. 2

1.1 Equity and Assets Purchase ..................................................................................... 2

1.2 Closing ..................................................................................................................... 3

1.3 Closing Deliveries of Seller ..................................................................................... 3

1.4 Closing Deliveries of the Purchasers ....................................................................... 5

1 .5 Withholding ............................................................................................................. 5

1.6 Rights Held in Trust ................................................................................................. 5

ARTICLE II [RESERVED] ............................................................................................................. 5

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER ................................... 6

3.1 Organization and Corporate Power .......................................................................... 6

3.2 Capitalization; Subsidiaries ..................................................................................... 6

3.3 Authorization; No Breach ........................................................................................ 7

3.4 Accounts Receivable ................................................................................................ 7

3.5 Assets; Title to Equity Interests ............................................................................... 7

3.6 Tax Matters .............................................................................................................. 8

3.7 Contracts and Commitments .................................................................................... 8

3.8 Intellectual Property Rights ................................................................................... 10

3.9 Cyber Security and IT ............................................................................................ 12

3.10 Privacy and Data .................................................................................................... 13

3.11 lddgadon ................................................................................................................ 14

3 . 12 Brokerage ............................................................................................................... 1 5

3.13 Permits ................................................................................................................... 15

3. 14 Environrnental and Safety Matters ......................................................................... 15

3.15 Real Property ......................................................................................................... 16

3 . 16 Inventory ................................................................................................................ 1 6

3. 17 Suppliers; Students ................................................................................................ 16

3 . 1 8 Bank Accounts ....................................................................................................... 17

3.19 Books and Records ................................................................................................ 17

3 .20 Sexual Harassment ................................................................................................. 1 7

3.21 No Undisclosed Liabilities; No Indebtedness ........................................... _. ............ 18

3 .22 Affn‘mation of Representations and Warranties .................................................... 18

3 .22 Disclosure .............................................................................................................. 18

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER ............... 18

4.1 Organization, Power and Authority ....................................................................... 18

4.2 Authorization; N0 Breach ...................................................................................... 18

4.3 Litigation ................................................................................................................ 19

ARTICLE V INDEMNIFICATION .............................................................................................. 19

5.1 Indemniflcation Rights of the Parties .................................................................... 19
ARTICLE VI POST-CLOSING COVENANTS .......... ............................. 19 `

6.1 (}eneral ................................................................................................................... 19

{01282670-1}

CaSe: lilQ-CV-OOSSO-DAP DOC #Z 1-8 Filed: O2/21/19 3 Of 56. Page|D #Z 328

6.2 Accounts Receivable .............................................................................................. 19
6.3 Certain Intellectual Property Matters ..................................................................... 20
6.4 Consent Judgment Compliance ............................................................................. 20
6.5 Delivery of Schedules ............................................................................................ 21

ARTICLE VII DEFINITIONS ...................................................................................................... 21

ARTICLE VIII MISCELLANEOUS ............................................................................................ 30
8.1 Transfer Taxes ....................................................................................................... 30
8.2 Fees and Expenses ................................................................................................. 30
8.3 Obligations ............................................................................................................. 30
8.4 Remedies ................................................................................................................ 30

, 8.5 Amendments; Extension; Waivers ......................................................................... 31

8.6 Successors and Assigns ......................................................................................... 32
8.7 Severability ............................................................................................................ 32
8.8 Counterparts ........................................................................................................... 32
8.9 Interpretation .......................................................................................................... 32
8.10 Entire Agreement ................................................................................................... 33
8.11 Third-Party Beneficiaries ....................................................................................... 33
8.12 Schedules and Exhibits .......................................................................................... 34
8.13 Governing Law; Jurisdiction and Venue; Waiver of Jury Trial. ........................... 34
8.14 Notices ................................................................................................................... 34
8. 15 Public Disclosure ................................................................................................... 35

EXHIBITS

Exhibit A - Specifled Campuses; Excluded Campuses

Exhibit B - Bill of Sale

Exhibit C - Uncertiflcated Equity Interest Power

SCHEDULES

Schedule 3.2 - Capitalization

Schedule 3.3 - Authorization; No Breach

Schedule 3.5 - Assets

Schedule 3.7 - Contracts and Commitments

Schedule 3.8 - Intellectual Property Rights

Schedule 3.9(a) - Cyber Security and IT

Schedule 3.10(a) Processing of Personal Inforrnation

Schedule 3.11 Litigation

Schedule 3.12 Brokerage

Schedule 3. 13 Permits

Schedule 3.15 Real Property

Schedule 3.17(a) Suppliers

Schedule 3.17(b) Students

Schedule 3.18 Bank Accounts

Schedule 3.20 SeXual Harassment

Schedule 3.21 Absence of Undisclosed Liabilities

{01282670~1}-11-

CaSe: lilQ-CV-OO380-DAP DOC #Z 1-8 Filed: O2/21/19 4 Of 56. Page|D #Z 329

EQUITY AND ASSET PURCHASE AGREEMENT

THIS EQUITY AND ASSET PURCHASE AGREEMENT (this “Agreemen ”), dated as
of January __, 2019, is made by and among EDUCATION PRINCIPLE FOUNDATION, a
Delaware not for profit corporation (the “Foundation”), DREAM CENTER SOUTH
UNIVERSITY, LLC, an Arizona not-for-profit limited liability company (“So_uth” and
collectively with all of its Subsidiaries (including the Specified Campuses and the Excluded
Campuses), the “South University Svstem”), The Arts Institutes Intemational, LLC, an Arizona
not-for-protit limited liability company (“M” and collectively With all of its Subsidiaries
(including the Specified Campuses and the Excluded Campuses), the “Ai University System” and
AII together with the Foundation and South, the “Purchasers”) and DREAM CENTER
EDUCATION HOLDINGS, LLC, an Arizona not-for-profit limited liability company (“M”).
Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms
in ARTICLE VII.1

RECITALS

A. Contemporaneously with the execution and delivery of this Agreement:
(1) Studio Enterprise Manager, LLC, a Delaware limited liability company (“Studio”), Seller, the
South University System, Argosy Education Group, LLC, a California not-for-proflt limited
liability company (“@(_}”), Dream Center Argosy University of California, LLC, a California not-
for-protit limited liability company (“Argosy” and collectively with AEG and all of their
respective campuses, the “Argosv University Svstem”), the Ai University System, and the other
parties listed on the signature pages thereto (collectively, the “Other Dream Parties” and together
with Seller, South, Argosy, AEG and AII, the “Dream Parties”) are entering into an Amended and
Restated Framework Agreement, dated as of the date hereof (the “Framework Agreement”) and
(2) Studio and Seller are entering into a Transition Services and License Agreement (the
“'l`ransition Service and License Agreement”).

B. Pursuant to the Framework Agreement, Studio has the right to purchase or
to cause its designee to purchase certain assets of Seller Which are used exclusively in the Business
of the University Systems and equity interests held by Seller of each of AII, South and Argosy.

C. Studio has designated (a) the Foundation to purchase the Equity Interests of
All and South (the “Transferred Interests”); provided that prior to such purchase, each of AII and
South shall transfer to DCEH the Equity lnterests of each Subsidiary of AII and South set forth on
Exhibit A under the heading “Excluded Campuses” (the “Excluded Campuses”); (b) AII to
purchase the Business Assets which relate solely to, are used exclusively by or are held for use
exclusively by the Ai University System (collectively, the “AII Transferred Assets”); and (c) South
to purchase the Business Assets which relate solely to, are used exclusively by or are held for use
exclusively by the South University System (collectively, the “South 'l`ransferred Assets” and
together with the AII Transferred Assets and the Transferred Interests, the “Transferred Assets”;
provided that it is understood and agreed that (a) the Transferred Assets shall not include any of
the Shared IT Systems and (b) the Transferred Assets will be deemed to include Business Assets

 

1 To be decided whether the equity interests of Argosy will be transferred pursuant to this Agreement.

{01282670-1}

CaSe: lilQ-CV-OO380-DAP DOC #Z 1-8 Filed: O2/21/19 5 Of 56. Page|D #Z 330

that are used by Seller and its Affiliates for purposes of the Teach~Outs pursuant to the terms of
the License Agreement (i.e., such Business Assets will be deemed to “relate solely to, are used
exclusively by or are held for use exclusively by” a University System notwithstanding such
remaining Teach-Out use by Seller and its Affiliates), and (c) if Transferred Assets covered by (b)
are used by both University Systems, Studio may with the consent (not to be unreasonably
conditioned withheld, conditioned or delayed) of AII and South designate either AH or South as
the purchaser of such Business Asset).

D. Each Purchaser desires to purchase from Seller, and Seller desires to
transfer, assign and convey to Purchaser, Transferred Assets to be purchased by such Purchaser,
in each case subject to the terms and conditions set forth herein.

E. 'l`his Agreement is entered pursuant to the Framework Agreement and to the
extent that any of the provisions of this Agreement differ from or are in conflict with the provisions
of the Framework Agreement, the provisions of the Framework Agreement shall control.

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I
EQUITY AND ASSET PURCHASES; CLOSINGS

1.1 Equitv and Assets Purchase. On the date hereof, subject to the terms and conditions
set forth herein:

(a) the Foundation shall purchase and acquire from Seller and Seller shall grant,
sell, convey, assign, transfer, and deliver to the Foundation, all of Seller’s right, title and interest
in, to and under the Transferred lnterests free and clear of any Liens, for consideration equal to
one dollar ($1.00) payable in cash;

(b) AlI shall purchase and acquire from Seller or its Affrliates and Seller shall or
shall cause its Affiliates to, grant, sell, convey, assign, transfer, and deliver to AIl, all of Seller’s
right, title and interest in, to and under the AII Transferred Assets (which shall include all Accounts
Receivable of or related to the Ai University System held by Seller and its Affiliates (including
the Excluded Campuses)) free and clear of any Liens, for consideration equal to one dollar ($1.00)
payable in cash and assumption of the All Assumed Liabilities; provided, that the transfer of the
AII Transferred Assets to AIl shall be subject to the assignment of the Assigned Receivables (as
defined in the Framework Agreement) to Studio pursuant to Section 4.33 of the Framework
Agreement; and

(c) South shall purchase and acquire from Seller or its Affiliates and Seller shall or
shall cause its Affiliates to grant, sell, convey, assign, transfer, and deliver to such Purchaser, all
of Seller’s right, title and interest in, to and under the South Transferred Assets free and clear of
any Liens, for a purchase price equal to one dollar ($1.00) payable in cash and assumption of the
South Assumed Liabilities;

{01282670-1}- 2 -

CaSe: lilQ-CV-OO380-DAP DOC #Z 1-8 Filed: O2/21/19 6 Of 56. Page|D #Z 331

F or the avoidance of doubt, no Purchaser will assume, or have any responsibility, however, With
respect to any Retained Liability.

1.2 Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) Will take place at 10:00 a.m. local time at the offices of Covington & Burling LLP, 620
Eighth Avenue, New York, NY, 10018, unless another time and place is mutually agreed upon in
writing by the Purchasers and Seller, on the date hereof (the “Closing Date”). The effective time
of the Closing is 12:01 a.m. on Closing Date (the “Eff`ective Time”).

1.3 Closing Deliveries of Seller. At the Closing, Seller shall deliver the following
documents, certificates, instruments, assets and properties:

(a) At the,Closing, Seller shall deliver to AIl:
(i) actual possession of the AIl Transferred Assets;

(ii) a bill of sale in the form set forth on EXHIBIT B hereto for the AII
Transferred Assets and such other good and sufficient instruments of sale, conveyance,
transfer and assignment as may be required to vest in All all right, title and interest of Seller
in and to the AII Transferred Assets, free and clear of all Liens other than Permitted Liens;

(iii) copies of all Consents required in connection (including any Pre-
Closing Educational Consents) with the transfer of such AlI Transferred Assets pursuant
to this Agreement, if any;

(iv) Lien releases with respect to all Liens on the AlI Transferred Assets;

(v) to the extent any All Transferred Assets constitute Bank Accounts,
those consents, bank signatory cards or other approvals (if any) necessary in order to
(i) permit any Persons specified by AIl to control, effective immediately following the
Closing, the Bank Accounts, and (ii) remove the authority or approval of all Signatories
(unless All directs Seller to allow any of the signatories to remain authorized to sign for
the Bank Accounts) to control or access, immediately following the Closing and thereafter,
the Bank Accounts; and

(vi) all other documents (including a bill of sale, intellectual property
assignment agreements, and other customary transfer documents), instruments and
writings required to be delivered by AIl at or prior to the Closing pursuant to, and relating
to the transactions contemplated by, this Agreement or as AlI may otherwise reasonably
request, but solely With respect to the AlI Transferred Assets.

(b) At the Closing, Seller shall deliver to South:
(i) actual possession of the South Transferred Assets;

(ii) copies of all Consents required in connection (including any Pre-
Closing Educational Consents) with the transfer of such South Transferred Assets pursuant
to this Agreement, if any; ‘ ‘ `

{01282670-1}- 3 -

CaSe: lilQ-CV-OO380-DAP DOC #Z 1-8 Filed: O2/21/19 7 Of 56. Page|D #Z 332

(iii) Lien releases with respect to all Liens on the South Transferred
Assets;

(iv) to the extent any South Transferred Assets constitute Bank
Accounts, those consents, bank signatory cards or other approvals (if any) necessary in
order to (i) permit any Persons specified by South to control, effective immediately
following the Closing, the Bank Accounts, and (ii) remove the authority or approval of all
Signatories (unless South directs Seller to allow any of the signatories to remain authorized
to sign for the Bank Accounts) to control or access, immediately following the Closing and
thereafter, the Bank Accounts; and ’

(v) all other documents (including a bill of sale, intellectual property
assignment agreements, and other customary transfer documents), instruments and
writings required to be delivered by South at or prior to the Closing pursuant to, and relating
to the transactions contemplated by, this Agreement or as South may otherwise reasonably
request, but solely with respect to the South Transferred Assets.

(c) At the Closing, Seller shall deliver to the Foundation:

(i) 3 a Uncertificated Equity lnterest Power, duly executed in blank by
DCEH with respect to the Transferred lnterest of All;

(ii) an Uncertificated Equity lnterest Power, duly executed in blank by
DCEH with respect to the Transferred lnterest of South;

(iii) an Uncertificated Equity lnterest Power, duly executed by
applicable Transferring Parent of the Equity lnterest of each Excluded Parent and
evidencing transfer of such Excluded Parent to DCEH;

(iv) such other documents and instruments as are requested by the
Foundation to effectuate a transfer of any assets, liabilities, Subsidiaries or employees from
the applicable University System which is subject to such Equity Transfer and which
Studio has elected, in its sole discretion, will not be included in such Equity Transfer;

(v) copies of all Consents required in connection (including any Pre-
Closing Educational Consents) with the transfer of such Transferred Interests pursuant to
this Agreement, if any; and

(vi) Lien releases with respect to all Liens on the Transferred Interests
and the assets, properties and Subsidiaries of each of AIl and South; provided that Seller
shall not be required to deliver any Lien releases with respect Liens granted on Subsidiaries
of South in connection with the South Credit Agreement.

(d) At the Closing, Seller shall deliver to each Purchaser:

(i) a statement of Seller dated as of each Closing Date in the form
described in Treasury Regulations Section 1.1445-2 certifying under penalties of perjury

{01282670-1}- 4 -

CaSe: lilQ-CV-OO380-DAP DOC #Z 1-8 Filed: O2/21/19 8 Of 56. Page|D #Z 333

that Seller is exempt from withholding under Section 1445 of the Code With respect to the
transfer of the Transferred Interests and Transferred Assets; and

(ii) a written consent of the general partner or managers, as applicable,
and the holders of the Equity lnterests of Seller approving this Agreement and the
transactions contemplated hereby.

1.4 Closing Deliveries of the Purchasers. At the Closing, (a) each Purchaser shall deliver
or cause to be delivered the cash amount payable by such Purchaser pursuant to Section l.l and (b) each
of AII and South shall assume the applicable Assumed Liabilities.

1.5 . Withholding. If any of the payments made by the Purchasers pursuant to this
Agreement is subject to Withholding Taxes under applicable Laws of any jurisdiction for Which
Seller is liable under applicable Law, the applicable Purchaser shall deduct and withhold the
amount of such Taxes, and such amounts payable to Seller shall be reduced by the amount of Taxes
deducted and Withheld. Any such withholding Taxes required under applicable Law to be paid or
withheld shall be an expense of, and borne solely by, Seller. The applicable Purchaser will provide
reasonable assistance to Seller to enable Seller to recover such Taxes as permitted by applicable
Law. Each party shall reasonably cooperate and take all commercially reasonable actions to
minimize any such withholding Taxes.

1.6 Rights Held in Trust. Notwithstanding anything contained herein, this Agreement
shall not constitute an agreement to assign any Transferred Asset if an attempted assignment of
such contract or agreement, without the consent of a third-party or parties, would constitute a
breach thereof, in the case of a Contract or in any material adverse way affect the rights of Seller
(or the Purchasers following the Closing) thereunder or with respect thereto. Seller shall, and shall
cause its Affiliates to, use its reasonable best efforts to obtain the consent to the assignment of any
such Transferred Asset to the applicable Purchaser of such Transferred Asset in all cases in which
such consent is required for assignment or transfer, lf any such consent has not been obtained
prior to the Closing, Seller agrees to hold the benefit of the applicable Transferred Asset in trust
for the applicable Purchaser and to cooperate With such Purchaser in any reasonable arrangements
designed to provide all benefits thereunder to such Purchaser, including enforcement for the
benefit of such Purchaser of any and all rights under such contract or agreement against the other
party or parties thereto arising out of the cancellation of such contract or agreement by such other
party or parties or otherwise In the event that at or prior to the Closing Seller fails to deliver any
item required to be delivered by Purchaser pursuant to Section 1.3, Seller shall deliver such item
promptly following the Closing.

ARTICLE ll
l RESERVED l

[T his Article II is intentionally blank.]

{01282670-1}- 5 -

CaSe: lilQ-CV-OO380-DAP DOC #Z 1-8 Filed: O2/21/19 9 Of 56. Page|D #Z 334

ARTlCLE Ill
REPRESENTATIONS AND WARRANTIES OF SELLER

As a material inducement to each Purchaser to enter into this Agreement and to
consummate the transactions contemplated hereby, Seller hereby represents and warrants to each
Purchaser as follows:

3.1 Organization and Corporate Power. Seller is duly organized, validly existing and
in good standing under the Laws of the jurisdiction of its organization, incorporation or formation,
and is qualified to do business in every jurisdiction in Which the ownership of its properties or the
conduct of its business requires such qualification, except where the failure to be so qualified could
not reasonably be expected to result in a DCEH Material Adverse Effect. Seller possesses all
requisite power and authority necessary to own and operate its properties, to carry on its business
as now conducted and presently proposed to be conducted, to execute and deliver this Agreement
and all other agreements and instruments contemplated hereby and to carry out the transactions
contemplated by this Agreement. The Purchasers have been furnished with true, correct and
complete copies of the organizational documents of Seller as amended and in effect on the date of
this Agreement

3.2 Capitalization; Subsidiaries All of the outstanding Equity lnterests of Seller is held
beneficially and of record by The Dream Center Foundation, an Arizona not-for-profit corporation,
free and clear of any Liens other than Permitted Liens. The Subsidiaries and Investments of All
and South are as set forth on Schedule 3.2 and except as set forth on Schedule 3.2, none of AIl,
South or their respective Subsidiaries owns or has the right or obligation to acquire any Equity
lnterests of any Person or any other Investments. All of the outstanding Equity lnterests of AII,
South and their respective Subsidiaries are duly authorized, validly issued, fully-paid and non-
assessable and are held beneficially and of record by the equityholders thereof as set forth on
Schedule 3.2, free and clear of any Liens other than Permitted Liens. Except as set forth on
Schedule 3.2, none of AII, South and their respective Subsidiaries has any outstanding (a) Equity
lnterests or other securities convertible into, or exchangeable or exercisable for, any of its Equity
lnterests or containing any profit participation features, nor any rights or options to subscribe for
or to purchase its Equity lnterests or (b) any equity appreciation rights, profit participation rights
or phantom equity or similar plans or rights. There are no (a) outstanding obligations of any of
AlI, South and their respective Subsidiaries (contingent or otherwise) to repurchase or otherwise
acquire or retire any of its Equity lnterests or any warrants, options or other rights to acquire its
Equity lnterests or (b) voting trusts, proxies or other agreements among any equityholders of AII,
South and their respective Subsidiaries or any other Person With respect to the voting or transfer
of any Equity lnterests of AII, South and their respective Subsidiaries None of the Equity lnterests
of AlI, South or any Excluded Parent are certificated The Equity lnterests of` each Excluded
Parent are 100% owned by the Person set forth on Exhibit A as the “Transferring Parent” with
respect thereto. As of the Closing and immediately thereafter, (i) one hundred percent (100%) of
the outstanding Transferred lnterest will be held by the Foundation and will be duly authorized
and validly issued, fully paid and non-assessable and free and clear of any Liens, other than
Permitted Liens and (ii) 100% of the Equity lnterests of the Excluded Campuses will be held by
Seller.

{01282670-1}- 6 -

CaSe: 1219-CV-OO380-DAP DOC #Z 1-8 Filed: O2/21/19 10 Of 56. Page|D #Z 335

3.3 Authorization; No Breach.

(a) Seller’s execution, delivery and performance of this Agreement and all
other agreements and instruments contemplated hereby to which Seller is a party have been duly
authorized by each member of Seller. This Agreement constitutes a valid and binding obligation
of Seller, enforceable in accordance with its terms, and all other agreements and instruments
contemplated hereby to which Seller is a party, when executed and delivered by Seller, shall each
constitute a valid and binding obligation of Seller, in each case, enforceable in accordance with its
terms, in each case, subject to the effect of any applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as to enforceability,
to the effect of general principles of equity (regardless of Whether such enforceability is considered
in a proceeding in equity or at law).

(b) Except as set forth on Schedule 3.3, the execution and delivery by Seller of
this Agreement and all other agreements and instruments contemplated hereby to which Seller is
a party, and the fulfillment of and compliance with the respective terms hereof and thereof by
Seller does not and shall not (i) result in a breach of the terms, conditions or provisions of,
(ii) constitute a default under (whether with or Without the passage of time, the giving of notice or
both), (iii) result in the creation of any Lien upon the Transferred Assets pursuant to, (iv) give any
third-party the right to modify, terminate or accelerate any obligation or the right to receive any
payment or additional rights under, (v) result in a violation of, or (vi) require any authorization,
consent, approval, exemption or other action by or notice or declaration to, or filing with, any
Person or any Governmental Authority pursuant to, (A) the certificate of incorporation or bylaws,
or equivalent organizational documents of Seller, (B) any Law to which Seller or any of the
Transferred Assets is subject, or (C) any agreement, contract, lease, license, instrument or other
arrangement to which Seller is a party or subject to (each, a “Consent”).

3.4 Accounts Receivable. All accounts receivable of or in respect of the Ai University
System or the South University System (a) are valid obligations which arose in the ordinary course
of business and Which are not subject to valid setoffs or counterclaims, and (b) are collectible in
the ordinary course of business With commercially reasonable collection practices, subject to any
bad debt reserve established in accordance with GAAP and expressly Set forth in the Financial
Statements.

3.5 Assets; Title to Equity Interests; Specified Campuses.

(a) Schedule 3.5 sets forth a list of the Business Assets. Except as set forth on
Schedule 3.5, Seller has good and valid title to, or a valid leasehold interest in, or a valid license
to use, the properties and assets, tangible or intangible, constituting the All Transferred Assets and
the South Transferred Assets free and clear of all Liens other than Permitted Liens. Seller owns,
has a valid leasehold interest in, or has a valid license to use, the Transferred Assets. The All
Transferred Assets and the South Transferred Assets are free from any material defects, have been
maintained in accordance with normal industry practice, are in an operating condition and repair
(subj ect to normal wear and tear) reasonably adequate and suitable for the purposes for Which such
assets and properties are presently used.

{01282670-1}- 7 -

CaSe: 1219-CV-OO380-DAP DOC #Z 1-8 Filed: O2/21/19 11 Of 56. Page|D #Z 336

(b) As of immediately prior to the Closing, (i) the Transferred lnterests constitute
all of the issued and outstanding Equity lnterest of AI and South, (ii) the Transferred lnterests are
owned of record and beneficially by Seller, and (iii) Seller had good, valid and marketable title to
such Transferred Interests, free and clear of all Liens, other than Perrnitted Liens.

(c) Each Specified Campus is owned by the Person set forth opposite such
Specified Campus’s name on Exhibit A. Other than assets, properties and employees which are
held by DCEH and the subject of the All Transferred Assets or the South Transferred Assets or
the Transition Services and License Agreement, each of the AII University System and the South
University have sufficient assets, properties and employees to conduct their respective Businesses
as currently conducted.

3..6 Tax Matters. There are no Liens for Taxes upon any of the Transferred Assets. No ,
claim has been made by a taxing authority in a jurisdiction that Seller, AlI, South or any of their
respective Subsidiaries is or may be subject to Tax assessed by such jurisdiction with respect to
which Seller, AII, South or such Subsidiary, as applicable, has not filed a Tax Return. Each of
Seller, AII, South and their respective Subsidiaries has timely filed all Tax Returns required to be
filed by such Person and has timely paid all Taxes required to be paid by such Person. All Tax
Returns filed by Seller, AII, South or any of their respective Subsidiaries is true and complete in
all material respects. None of AII, South or their respective Subsidiaries has any liability for or
with respect to any Excluded Taxes. None of the Transferred Assets constitutes property leased
to a tax-exempt entity within the meaning of Section l68(h) of the Code. Each of AII, South and
their respective Subsidiaries is and has been since its date of incorporation, formation or
organization (as applicable) exempt from (a) U.S. federal income taxes as an organization
described in Section 501(c)(3) of the Code and (b) state and local income taxes pursuant to
corresponding applicable state and local Law.

3.7 Contracts and Commitments.

(a) Except as expressly contemplated by this Agreement or as set forth on
Schedule 3.7, (x) no member of the Ai University System or the South University System is, and
(y) with respect to the Ai University System or the South University System, Seller is not, a party
to or bound by any written or oral:

(i) pension, profit sharing, stock option, employee stock purchase or
other plan or arrangement providing for deferred or other compensation to employees or
any other employee benefit plan, arrangement or practice, whether formal or informal;

(ii) collective bargaining agreement or any other contract with any labor
union, or severance agreements, programs, policies or arrangements;

(iii) management agreement, consulting agreement, employee leasing
agreement or contract for the employment or services of any officer, individual employee,
independent contractor, consultant or other Person on a full-time, part-time, consulting or
other basis (A) providing annual cash or other compensation in excess of $100,000,
(B) providing for the payment of any cash or other compensation or benefits upon the
consummation of the transactions contemplated hereby, or (C) otherwise restricting its

{01282670-1}~ 8 -

CaSe: 1219-CV-OO380-DAP DOC #Z 1-8 Filed: O2/21/19 12 Of 56. Page|D #Z 337

ability to terminate the employment or services of any employee, independent contractor,
or consultant at any time for any lawfiil reason or for no reason without penalty or liability;

(iv) contract or agreement involving any Governmental Authority;

(v) agreement or indenture relating to borrowed money or other
Indebtedness or mortgaging, pledging or otherwise placing a Lien on any material asset or
material group of assets or any letter of credit arrangements, or any guarantee therefore;

(vi) lease or agreement under which any such Person is a (A) lessee of
or holds or operates any personal property, owned by any other party, except for any lease
of personal property under which the aggregate annual rental payments do not exceed
$_25,000 or (B) lessor o_f or permits any third-party to hold or operate any property, real or
personal, owned or controlled by Seller;

(vii) other contract or group of related contracts with the same party or
group of affiliated parties continuing over a period of more than six months from the date
or dates thereof, not terminable by such Person upon 30 days’ or less notice without penalty
or involving more than $25,000;

(viii) agreements relating to the ownership of, Investments in or loans and
advances to any Person (other than advances to employees in the Ordinary Course of
Business), including Investments in joint ventures and minority equity investments;

(ix) royalty agreements or inbound or outbound license agreements, or
any other agreements (including settlement agreement and agreements containing
covenants not to sue) with respect to any Intellectual Property Rights (other than licenses
for unmodified, commercially-available, off-the-shelf software involving a replacement
cost and/or aggregate annual license and maintenance fees of less than $5,000 and
confidentiality agreements entered into in the Ordinary Course of Business);

(x) contract that contains any provision pursuant to which such Person
is obligated to indemnify or make any indemnification payments to any Person (other than
pursuant to Contracts entered into in the Ordinary Course of Business);

(xi) contract pursuant to which such Person is required to indemnify or
make indemnification payments to any other Person (other than pursuant to Contracts
entered into in the ordinary course of business);

(xii) power of attorney or other similar agreement or grant of agency;
(xiii) all Leases;

(xiv) settlement or similar agreement pursuant to which such Person is
required to pay consideration after the date of this Agreement;

(xv) all PPAS;

{01282670-1}- 9 -

CaSe: 1219-CV-OO380-DAP DOC #Z 1-8 Filed: O2/21/19 13 Of 56. Page|D #Z 338

(xvi) contract or agreement prohibiting it from freely engaging in any
business or competing anywhere in the world, including any nondisclosure or
confidentiality agreements; or

(xvii) other agreement which is material to the operations and business
prospects of such Person or involves a consideration in excess of $25,000 annually,
whether or not in the Ordinary Course of Business.

(b) All of the contracts, agreements and instruments set forth or required to be
set forth on Schedule 3.7 (the “Material Contracts”) are valid, binding and enforceable as to the
applicable of Seller or the member of Ai University System or the South University System party
thereto, and to Seller’s Knowledge, as to the other parties thereto, in accordance with their
respective terms. Each of the Material Contracts shall be in full force and effect without penalty .
in accordance with their terms upon consummation of the transactions contemplated hereby. The
applicable of Seller or the member of Ai University System or the South University System party
thereto has performed all obligations required to be performed by it and is not in default under or
in breach of nor in receipt of any claim of default or breach under any Material Contract; no event
has occurred which with the passage of time or the giving of notice or both would result in a
default, breach or event of noncompliance by the applicable of Seller or the member of Ai
University System or the South University System party thereto under any Material Contract; and
Seller has no Knowledge of any breach or cancellation or anticipated breach or cancellation by the
other parties to any Material Contract.

(c) The Purchasers have been, or will prior to January 31, 2019 be, supplied
with a true and correct copy of each written Material Contract, together with all amendments,
waivers or other changes thereto (all of which amendments, waivers or other changes thereto are
described on Schedule 3.7).

3.8 Intellectual Property Rights.

(a) Schedule 3.8 contains a complete and accurate list of all of the following
that are owned, used or held for use by Seller in the conduct of the Business of the Ai University
System or the South University System or owned, used or held for use by any member of the Ai
University System or the South University System: (i) registered Intellectual Property Rights
(including Internet domain names), (ii) pending patent applications or other applications for
registration of other lntellectual Property Rights, (iii) all computer software and cloud services
(other than commercially-available, off-the-shelf software with a replacement cost and/or
aggregate annual license and maintenance fees of less than $5,000) that is (A) used only at the Ai
University System or only at the South University System, or (B) used only by Seller, (iv) all
Shared IT Systems as that term is defined in the Transition Services and License Agreement (other
than commercially-available, off-the-shelf software with a replacement cost and/or aggregate
annual license and maintenance fees of less than $5,000), (v) curricula, teaching processes, texts,
course materials and other Curricular Materials and Curricular Know-How and other documents
that are considered material to the operation of the Ai University System or the South University
System, (vi) social media accounts and domain names, (vii) material unregistered Marks,
(viii) material unregistered copyrights, (ix) databases of Business Data, including those that hold
only data of the Ai University System or the South University System and those that are Shared

{01282670-1}- 10 -

CaSe: 1219-CV-OO380-DAP DOC #Z 1-8 Filed: O2/21/19 14 Of 56. Page|D #Z 339

IT Systems administered by Seller which hold both data of the Ai University System or the South
University System and data for other institutions, and (x) any other material lntellectual Property
Rights.

(b) Seller or the applicable University System owns and possesses, free and
clear of all Liens other than Permitted Liens, all right, title and interest in and to, or have the right
to use pursuant to a valid and enforceable written license or service agreement set forth on
Schedule 3.7, all lntellectual Property Rights used in, held for use in, or necessary for the operation
of the Business as presently conducted and as presently proposed to be conducted (together with
all other lntellectual Property Rights owned or purported to be owned by Seller, collectively, the
“Seller lntellectual Property Rights”); provided, for avoidance of doubt, that each of the Ai
University System and the South University hold only non-exclusive rights under service
agreements or arrangements with Seller to use on a shared service basis the Shared IT Systems
under the administration of those systems by Seller and no member of the Ai University System
and the South University holds any other rights with respect to such Shared IT Systems, including
without limitation any rights concerning source code or object code. All of Seller lntellectual
Property Rights are valid, subsisting and enforceable, and none of the Seller lntellectual Property
Rights have been misused. To Seller’s Knowledge, no loss of any of the Seller lntellectual
Property Rights is threatened, pending or reasonably foreseeable Seller has taken all
commercially reasonable or necessary action to maintain, protect and enforce the Seller lntellectual
Property Rights.

(c) Except as set forth on Schedule 3.8, (i) there are no claims pending or, to
Seller’s Knowledge, that have been brought in the last six (6) years, or to Seller’s Knowledge
threatened, contesting the validity, use, ownership or enforceability of any of Seller lntellectual
Property Rights, and, to Seller’s Knowledge, there is no reasonable basis for any such claim,
(ii) the Seller lntellectual Property Rights, since the Compliance Date, have not infringed,
misappropriated or conflicted with, and the operation of the Business or use of the Seller
lntellectual Property Rights does not infringe, misappropriate or conflict with, any lntellectual
Property Rights of other Persons, and no Seller has received any notice regarding any of the
foregoing (including, any demand or offer to license any lntellectual Property Rights from any
other Person), and (iii) to Seller’s Knowledge, no third-party has, and since the Compliance Date,
Seller has alleged that any other Person has, infringed, misappropriated or conflicted with any of
the Seller lntellectual Property Rights. The transactions contemplated by this Agreement shall not
impair the right, title or interest of Seller in and to the Seller lntellectual Property Rights, and all
of the Seller lntellectual Property Rights will be owned or available for use by the applicable
Purchaser immediately after the applicable Closing (or pursuant to and upon the execution of the
IP Assignment, the License Agreement or the Transition Services and License Agreement, as
applicable) on terms and conditions identical to those under which the Seller owned or used the
Seller lntellectual Property Rights immediately prior to such applicable Closing (or pursuant to
and upon the execution of the lP Assignment, the License Agreement, or the Transition Services
and License Agreement, as applicable), provided that immediate access to the Shared IT Systems
may be available in accordance with the terms of the Transition Services and License Agreement
only through the existing system connections utilized by Seller’s employees at the Specified
Campuses, pending the completion of system changes needed to allow direct access by the
Purchasers’ or their Affiliates’ personnel (the “Temporarv System Access Requirements”) and
following such transitional period Seller shall ensure that the Purchasers and their Affiliates have

{01282670-1}- 11 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 15 Of 56. Page|D #Z 340

the full right and ability to access, use and otherwise exploit the Shared lT Systems through system
connections as requested by the Purchasers. It is expressly understood and agreed by the
Purchasers that the Shared IT Systems set forth on Schedule 3.8, as made available to the
applicable Purchaser, shall consist of three categories of agreements: (i) agreements for which
Purchaser shall hold the position of an end user, (ii) agreements for which Purchaser shall have
administrator rights; and (iii) agreements for which Purchaser shall have the right to request certain
reports pursuant to an service level agreement or “SLA” in addition to the associated Shared IT
Services, in each case ((i)-(iii)) consistent with the rights, access permissions and reports the
Dream Parties receive as of the date of this Agreement. Sellers agree to give written notice to
Purchaser no less than 120 days in advance of any expiration date for any of the agreements related
to or comprising the Shared IT Systems or associated Shared IT Services. Each Purchaser agrees
that it is responsible for establishing its own replacement agreement with a vendor of its own
choice with the cooperation of Seller to the extent set forth in Section 5 of the Transition Services
and License Agreement The Seller lntellectual Property Rights are not subject to any outstanding
consent, settlement, decree, order, injunction, judgment or ruling restricting the use thereof;
provided that certain provisions in the EMC Consent Judgments impose restrictions on the use that
Seller may make of its communication systems in communications with prospective students.

(d) The computer software, information technology services (including cloud
services), hardware, firmware, networks and related systems (collectively, “Cornputer Systems”)
owned, licensed or leased by Seller, including for the avoidance of doubt the Shared IT Services,
are sufficient for Seller’s and the applicable Purchaser’s current and anticipated future needs with
respect to its Specified Campuses, and, in the last twelve (12) months, there have been no material
failures, crashes, security breaches or other adverse events affecting such Computer Systems.

(e) No Seller has any reason to believe and no facts or circumstances exist, to
suggest that it does not have full right and authority to transfer to the Purchasers all Business Data
in the possession of Seller; or that the execution of this Agreement and the consummation of the
transactions contemplated hereby (including under the Transition Services and License
Agreement) requires Seller to seek any consent from any employee, student, supplier, service
provider or other third-party; the execution of this Agreement and the consummation of the
transactions contemplated hereby, subject to the Temporary System Access Requirements, will
not impose any restrictions upon any Purchaser’s ability to Process such Business Data in the
manner that Seller Processed such or similar Business Data prior to the applicable Closing (or prior
to the execution of the Transition Services and License Agreement, as applicable).

3.9 Cyber Security and IT.

(a) To Sellers’ Knowledge, none of the Seller Software or Seller Products
contains any virus, malware, Trojan horse, worm or other software routines or hardware
components designed or intended to permit unauthorized access to, unauthorized acquisition of, or
disable, erase or otherwise harm software, hardware or data. Seller has implemented commonly
accepted industry standard processes and procedures to mitigate against the likelihood of any of
the foregoing.

(b) Except as set forth on Schedule 3.9§b1, since the Compliance Date, there
have not been any actual or alleged Security Incidents or claims or investigations (including, but

{01282670-1}- 12 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 16 Of 56. Page|D #Z 341

not limited to, investigations by regulatory authorities or any data protection authorities) related to
Security Incidents, and there are no facts or circumstances which could reasonably serve as the
basis for any such allegations, investigations, or claims. There are no material data security,
information security or other technological vulnerabilities with respect to the Seller IT Systems,
and no Seller or any of its Affiliates have been notified by any third-party (including by “white
hat” hackers) of any such vulnerabilities, that (i) are unpatched or otherwise unresolved and
(ii) could (A) adversely impact the operation of Seller IT Systems or (B) cause a Security Incident.
Neither Seller nor any of Seller’s Affiliates have previously notified, have obligations to notify, or
been previously required to notify, any person of any Security Incident. Neither Seller nor any of
Seller’s Affiliates have received any notice of any claims, investigations (including, but not limited
to, investigations by regulatory authorities or any data protection authorities), or alleged violations
of Privacy Laws with respect to Personal Information possessed by or otherwise subject to the
control of Seller or its Affiliates,' and, to Seller’s Knowledge, there are no facts or circumstances ~
which could form the basis for any such claim.

(c) To Sellers’ Knowledge, in the past six (6) years, there has been no failure
or breakdown of, unauthorized access to, theft or loss or unauthorized acquisition of, or
unauthorized use of, any Seller IT System that has resulted in a material disruption or material
interruption in the operation of the Business.

(d) The Seller IT Systems of Seller are reasonably adequate for the Business
and operations of Seller as currently conducted and are sufficient in all material respects for the
current needs of the Business and operations of Seller and the Purchasers and the Purchasers’
Affiliates. Seller has taken or caused to be taken reasonable precautions designed to keep all Seller
IT Systems (A) f`ree from any material defect, bug, vulnerability, virus or programming, design or
documentation error or corruption or material defect, and (B) functional and operating in a
reasonable and efficient business manner. Seller, through its Availability and Recovery Program
and its Enterprise Backup Overview and Strategy Plan, true and accurate copies of which have
been made available to Purchaser, has hilly implemented commercially reasonable incident
response, disaster recovery, and business continuity plans and procedures to cover all material
Seller lT Systems, Personal Information, and any other information utilized in the Business or
operations of Seller. None of the Seller lT Systems has experienced any material failures,
breakdowns or continued substandard performance in the past twelve (12) months that has caused
substantial disruption or substantial interruption in Seller’s use thereof or to the Business or
operations of Seller.

3.10 Privacy and Data.

(a) Seller and its Affiliates have at all times since the Compliance Date
(i) complied in all material respects with all applicable Privacy Laws, regulatory and self-
regulatory guidelines, published interpretations by Governmental Authorities of such Privacy
Laws and guidelines, and all similar consumer protection Laws relating to the Processing of
Personal Information that is possessed by or otherwise subject to the control of Seller or their
Affiliates; and (ii) complied in all material respects with all of the Seller Privacy Policies, Terms
of Use, or similar documents, including (A) any notice to or consent from the provider of Personal
Information, and (B) any existing contractual commitment made by Seller or its Affiliates with
respect to such Personal Information. Schedule 3.10(a) sets forth all voluntary and/or self-

{01282670-1}- 13 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 17 Of 56. Page|D #Z 342

regulatory guidelines established by third parties (other than Privacy Laws or laws generally) to
which Seller or any of its Affiliates has agreed to abide by concerning the Processing of Personal
Information.

(b) Neither Seller nor any of its Affiliates has received notice of any claims,
investigations, allegations, or been charged with, the violation of Privacy Laws. Neither Seller nor
any of its Affiliates is under investigation with respect to any violation of any such Privacy Laws
and, to Sellers’ Knowledge, there are no facts or circumstances which could form the basis for any
such violation No Seller has any reason to believe and no facts or circumstances exist to suggest
that it and its Affiliates do not have full right and authority to transfer to Purchaser all Personal
Information in the possession of Seller or its Affiliates for use in the same manner and for the same
purposes as used by Seller and its Affiliates; that the execution of` this Agreement and the
consummation of the transactions contemplated hereby violates any of the Seller Privacy Policies
or contractual commitment made by Seller or its Affiliates nor requires Seller nor any of its
Affiliates to seek any consent from, any employee, customer, supplier, service provider or other
third-party under any Seller Privacy Policy or contractual commitment made by Seller or its
Affiliates. No Seller Privacy Policy or contractual commitment made by Seller or its Affiliates
will impose any restrictions upon any Purchaser’s ability to Process such Personal Information in
the same manner that Seller and each of its Affiliates have Processed such or similar Personal
lnformation prior to the Closing (or the execution of the Transition Services and License
Agreement, as applicable).

(c) Seller and its Affiliates, since the Compliance Date, has contractually
obligated all third-party service providers, outsourcers, or similar processors of Personal
Information collected, held, or controlled by Seller or its Affiliates to (i) comply with applicable
Privacy Laws with respect to Personal lnformation, (ii) take reasonable steps to protect and secure
Personal Information from unauthorized access, acquisition, modification, or disclosure,
(iii) restrict Processing of Personal Inforrnation to those authorized or required under the servicing,
outsourcing, processing, or similar arrangement and (iv) certify or guarantee the return or adequate
disposal or destruction of Personal Information. Seller and its Affiliates have taken reasonable
measures to ensure that all such third-party service providers, outsourcers, or similar processors of
such Personal Information have complied with their contractual obligations, including periodically
auditing such third-party service providers, outsourcers, processors, or other users of Personal
Information to ensure compliance

(d) Except for disclosures of information required by law (including Privacy
Laws), authorized by the provider of Personal Information, or as set forth in Schedule 3.7 as a
Material Contract, neither Seller nor its Affiliates has shared, sold, rented or otherwise made
available, and does not share, sell, rent or otherwise make available, to third parties any Personal
Information.

3.11 Litigation. Except as set forth on Schedule 3.11, there are no, and there have been
no, Proceedings pending or, to Seller’s Knowledge, threatened against or affecting Seller or any
member of the Ai University System and the South University, at law or in equity, or before (or
that could come before) or by any Governmental Authority (including any Proceedings with
respect to the transactions contemplated by this Agreement). To Seller’s Knowledge, there is no
reasonable basis for any of the foregoing Seller is insured with respect to each of the matters set

{01282670-1}_ 14 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 18 Of 56. Page|D #Z 343

forth on Schedule 3.11. Other than the EMC Consent Judgement, none of Seller or any member
of the Ai University System and the South University is subject to any judgment, order or decree
of any Governmental Authority.

3. 12 Brokerage. Except as set forth on Schedule 3.12, there are no claims or agreements
for brokerage commissions, finders’ fees or similar compensation in connection with the
transactions contemplated by this Agreement based on any arrangement or agreement to Which
any member of the Ai University System or the South University System or Seller is a party or
subject to. All items listed on Schedule 3.12 shall be the sole responsibility of Seller.

3.13 Permits. A list of all Permits used or held for use by, owned or held by, or with
respect to the Business of the Ai University System and the South University is set forth on
Schedule 3.1_3. With respect to the Permits set forth or required to be set forth on Schedule 3.13:
(a) such Permits constitute the sole Permits required for the conduct of such Business and the
ownership or occupation of properties with respect to the Business, (b) no notices have been
received by Seller or any of its Affiliates alleging the failure to hold any Permit required for the
conduct of such Business, (c) Seller, each member of the Ai University System and the South
University and their respective Affiliates are in compliance in all material respects with all terms
and conditions of such Permits, (d) there has been no material change in the facts or circumstances
reported or assumed in any application for or granting of any Permits; provided that the failure to
meet any financial projections included in any application made on or after the Compliance Date
for any Educational Approval alone shall not be a breach of this representation (but for the
avoidance of doubt the facts, events, circumstances, conditions or changes underlying such failure
shall be taken into account when determining whether there has been a breach of this
representation), and (e) to the extent such Permits are transferred in connection with a Closing,
such Permits will be available for use by the Purchasers after such Closing on the same basis as
such were available to Seller or such member of the Ai University System and the South University
immediately prior to such Closing.

3.14 Environmental and Safety Matters.

(a) Seller and each member of the Ai University System and the South
University System have at all times complied and is in compliance, in all material respects, with
all Environmental, Health and Safety Requirements, which compliance has included obtaining and
complying, in all material respects, at all times with all permits, licenses, certificates,
accreditations and other authorizations required pursuant to Environmental, Health and Safety
Requirements for the occupation of the Leased Real Property and the operation of the Business.

(b) Neither Seller nor any member of the Ai University System or the South
University System has received any notice or information regarding any actual or alleged
violations of, or any liabilities or potential liabilities (including any investigative corrective or
remedial obligations) under, Environmental, Health and Safety Requirements.

(c) Neither Seller nor any member of the Ai University System or the South
University System has assumed, undertaken, provided an indemnity with respect to, or otherwise
become subject to any liability (including any investigative corrective or remedial obligation) of

{01282670-1}- 15 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 19 0156. Page|D #Z 344

any other Person relating to Environmental, Health or Safety Requirements or Hazardous
Substances.

(d) Seller has provided, or will prior to January 31, 2019 provide, to the
Purchasers all environmental audits, assessments, reports and other material environmental, health
and safety documents relating to the past and current properties, facilities and operations of the
Business of the Ai University System and the South University (including the Leased Real
Property and any other Transferred Assets) that are in the possession of Seller, the Ai University
System and the South University or under any of their reasonable control.

3.15 Real Propertv. Schedule 3.15 sets forth the address of each Leased Real Property,
and a true, correct and complete list, of all Leases (including all amendments, extensions, renewals,
guaranties and other agreements with respect thereto). Seller has delivered to Purchaser a true and
complete copy of each such Lease, and in the case of any oral Lease, a written summary of the
material terms of such Lease. Except as set forth in Schedule 3.15, with respect to each of the
Leases: (i) such Lease is legal, valid, binding, enforceable and in full force and effect; (ii) the
possession and quiet enjoyment of the real property under such Lease by the applicable of Seller
or the member of the Ai University System or the South University party thereto has been
disturbed, and to Seller’s Knowledge, there are no disputes with respect to such Lease; (iii) none
of Seller or any member of the Ai University System or the South University or, to Sellers’
Knowledge, any other party to the Lease is in breach or default under such Lease, and no event
has occurred or circumstance exists which, with the delivery of notice, the passage of time or both,
would constitute such a breach or default, or permit the termination, modification or acceleration
of rent under such Lease; (iv) none of Seller or any member of the Ai University System or the
South University owes, or will owe in the future, any brokerage commissions or finder’s fees with
respect to such Lease; (v) none of Seller or any member of the Ai University System and the South
University has collaterally assigned or granted any other security interest in such Lease or any
interest therein; (vi) none of Seller or any member of the Ai University System and the South
University has subleased, licensed or otherwise granted any Person the right to use or occupy such
Leased Real Property or any portion thereof; (vii) there are no Liens other than Permitted Liens on
the estate or interest created by such Lease; and (viii) the assignment of such Lease to Purchaser
pursuant to this Agreement does not require the consent of any other party to such Lease, will not
result in the termination of such Lease, will not result in a breach of or default under such Lease,
or otherwise cause such Lease to cease to be legal, valid, binding, enforceable and in full force and
effect on identical terms following the Closing.

3.16 Inventory. All of the Inventory of Seller and of each member of the Ai University
System and the South University, whether or not reflected on the Financial Statements, consists of
a quality and quantity usable in the ordinary course of the Business, and is reasonably f1t for the
purpose for which it was procured. None of the Inventory is obsolete, damaged or discontinued

3.17 Sup_pliers', Students.

(a) Schedule 3.17ga1 sets forth a list of the names and addresses of the top ten
suppliers of with respect to each member of the Ai University System or the South University by
dollar volume of expenses for the twelve-month period ended September 30, 2018. Except as set
forth on Schedule 3~.17§ a), none of Seller or any member of the Ai University System or the South

{01282670-1}- 16 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 20 Of 56. Page|D #Z 345

University has received, during the twelve months preceding the Closing Date, notice indicating
that, and none of Seller or any member of the Ai University System or the South University has
any reason to believe that, any such supplier listed on Schedule 3.17ga) will stop, materially
decrease the rate of, or materially change the terms (whether related to payment, price or
otherwise) with respect to, payment, purchasing or supplying (as the case may be) materials,
products or services from or to the applicable Business (whether as a result of the consummation
of the transactions contemplated hereby or otherwise). Except as set forth on Schedule 3.17§a1,
none of Seller or any member of the Ai University System or the South University imports supplies
from outside of the United States.

(b) Schedule 3.17gb) sets forth a list of the names of each student enrolled in
the Ai University System or the South University System, in each case as of October 31, 2018.

3.18 Bank Accounts. Schedule 3.18 sets forth (a) the name of each financial institution
with which the Ai University System or the South University System or Seller with respect to the
Ai University System or the South University System has borrowing or investment agreements,
deposit or checking accounts or safe deposit boxes or in which revenue related to the Business is
or may be deposited or expenses of the Business are or may be paid and (b) the types of those
arrangements and accounts, including, as applicable, names in which accounts or boxes are held,
the account or box numbers and the name of each Person authorized to draw thereon or have access
thereto (the accounts described in Schedule 3.18, the “Bank Accounts”, and such Persons so
authorized with respect thereto, the “Signatories”).

3.19 Books and Records. The minute books and membership interest record books of
each member of the Ai University System and the South University System, all of which have
been delivered to Purchaser, are each complete and correct in all material respects and have been
maintained in accordance with sound business practices. The minute books of each member of
the Ai University System and the South University System contain materially accurate and
complete records of all meetings, and actions taken by written consent of, the members of such
Person, the Board of such Person and any committees thereof, and, no meeting, or action taken by
written consent, of any such members of such Person, the Board of Seller or committee has been
held for which minutes have not been prepared and are not contained in such minute books. All
of those books and records will be in the possession of the applicable member of the Ai University
System or the South University System at such Closing (other than, for the avoidance of doubt,
any books and records that constitute Excluded Assets).

3.20 Sexual Harassment. Except as set forth on Schedule 3.20, none of Seller or any
member of the Ai University System or the South University System or any of their respective
Affiliates is party to a settlement agreement with a current or former officer, employee, student,
instructor or independent contractor of such Person or any of its Affiliates resolving allegations of
sexual harassment or sexual misconduct by either (a) a director, manager, trustee or officer of such
Person or any of its Affiliates or (b) an employee of such Person or any of its Affiliates. There are
no, and there have not been any, actions of any type pending or, to Seller’s Knowledge, threatened,
against Seller or any member of the Ai University System or the South University System, in each
case involving allegations of sexual harassment or sexual misconduct by (i) any member of the
senior management team of such Person or its Affiliates or (ii) any employee of such Person or
any of 1ts Affiliates m a managerial or executive position.

{01282670-1}- 17 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 21 Of 56. Page|D #Z 346

3 .21 No Undisclosed Liabilities; No Indebtedness. Except as set forth on Schedule 3.21,
neither the Ai University System nor the South University System has any liability other than (a)
liabilities set forth on the liabilities side of the Most Recent Balance Sheet (excluding any notes thereto),
Oo) liabilities expressly contemplated by this Agreement or the other Transaction Documents,
(c) Liabilities which have arisen after the date of the Most Recent Balance Sheet in the ordinary course
of business, or (d) obligations pursuant to any Material Contract or any Contract not required to be set
forth on Schedule 3.7, none of which with respect to clauses (c) and (d) above is a liability resulting from
breach of contract, breach of warranty, product liability claim, tort, infringement, claim, Proceeding,
violation of Law or environmental liability or clean-up obligation Except for lndebtedness of the South
University System pursuant to the South Credit Agreement, no University System has any outstanding
Indebtedness.

3.22 -Affirmation of Representations and Warranties. Seller affirms that each
representation and warranty made in Article ll of the Framework Agreement is true and correct in all
material respects as of the date hereof (except for those representations and warranties which address
matters only as of a particular date, which shall have been true and correct as of such particular date).

3.22 Disclosure The representations and warranties contained in this ARTlCLE Ill, as
supplemented by applicable schedules, do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements and information contained in this
ARTlCLE III not misleading

ARTlCLE lV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

As a material inducement to Seller to enter into this Agreement and consummate the
transactions contemplated hereby, each Purchaser hereby represents and warrants to Seller, solely
with respect to itself and not with respect to any other Purchaser, as of the date of this Agreement
and as of each Closing Date as follows:

4.1 Organization, Power and Authority. Such Purchaser is a limited liability company
duly organized, validly existing and in good standing under the Laws of its jurisdiction of
organization Such Purchaser possesses all requisite corporate and authority necessary to carry
out the transactions contemplated by this Agreement.

4.2 Authorization; No Breach.

(a) The execution, delivery and performance of this Agreement and all other
agreements or instruments contemplated hereby to which such Purchaser is a party or by which
the Purchaser is bound have been duly authorized by such Purchaser. This Agreement and all
other agreements contemplated hereby to which such Purchaser is a party, when executed and
delivered by such Purchaser in accordance with the terms hereof, shall each constitute a valid and
binding obligation of such Purchaser, enforceable in accordance with its terms, in each case subject
to the effect of any applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to the effect of general
principles of equity (regardless of whether such enforceability is considered in a proceeding in
equity or at law). ` ' `

{01282670-1}-18 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 22 Of 56. Page|D #Z 347

(b) The execution, delivery and performance by such Purchaser of this
Agreement and all other agreements contemplated hereby to which such Purchaser is a party, and
the fulfillment of and compliance with the respective terms hereof and thereof by such Purchaser,
do not and shall not (i) conflict with or result in a breach of the terms, conditions or provisions of,
(ii) constitute a default under (whether with or without the passage of time, the giving of notice or
both), (iii) give any third-party the right to modify, terminate or accelerate any obligation under,
(iv) result in a violation of, or (v) require any authorization, consent, approval, exemption or other
action by or notice or declaration to, or filing with, any Governmental Authority pursuant to,
(A) the organizational documents of the Purchaser, (B) any Law to which such Purchaser is
subject, or (C) any material agreement, instrument, order, judgment or decree to which such
Purchaser is subj ect.

4.3 Litigation. There are no Proceedings pending or, to the Knowledge of such
Purchaser, threatened against or affecting such Purchaser in which it is sought to restrain or
prohibit or to obtain damages or other relief in connection with the transactions contemplated
hereby.

ARTlCLE V
INDEMNIFICATION

5.1 lndemnification Rights of the Parties. The rights of the parties to indemnification
in connection with the transactions contemplated by this Agreement are as set forth in the
Framework Agreement Without limiting the foregoing, Article VI of the Framework Agreement
shall govern the indemnification rights of the Studio Indemnified Parties as if Article Vl of the
Framework Agreement was set forth herein.

ARTlCLE Vl
POST-CLOSING COVENANTS

Each of the parties hereto agrees as follows with respect to the period following
each Closing:

6.1 General. ln case at any time after any Closing any filrther action is necessary to
carry out the purposes of this Agreement, each of the parties hereto will take such further action
(including (i) the execution and delivery of such further instruments and documents, and (ii) taking
any further action required pursuant to Section 4.6 of the Framework Agreement) as any other
party reasonably may request, all at the sole cost and expense of the requesting party (unless the
requesting party is entitled to indemnification therefore under the Framework Agreement). Seller
acknowledges and agrees that the Purchasers will be entitled to possession of all documents, books,
records (including tax records), agreements, and Business Data of any sort relating to Transferred
Assets and Assumed Liabilities.

6.2 Accounts Receivable. Seller agrees each Purchaser shall have the right after the
Closing to endorse all payments received by such Purchaser and which relate to such Purchaser’s
Business in respect of any of the accounts receivable included in the Transferred Assets in the
_ name of Seller and to deposit the same into such Purchaser’s bank accounts. Seller agrees that it

{01282670-1}- 19 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 23 Of 56. Page|D #Z 348

shall promptly deliver to the applicable Purchaser all payments received by Seller after the Closing
in respect of any of the accounts receivable

6.3 Certain lntellectual Property Matters.

(a) lf any party discovers or identifies, or if any party uses, at any time, any
lntellectual Property Rights that are owned or purported to be owned by Seller or any of its
Affiliates that has been previously or currently is primarily used in or primarily held for use for
the conduct or operation of the Business of the Ai University System or the South University
System but was not transferred to the Purchasers (or their Affiliates, as applicable) prior to or at
the time of the Closing, then, provided that the applicable Purchaser, upon identifying Seller rights
that were not previously transferred to the Purchasers, provides prompt notice of same to Seller or
its Affiliates: (i) Seller agrees to (or cause its appropriate Affiliate to) transfer such lntellectual
Property Rights to the applicable Purchaser (or an Affiliate of such Purchaser, as applicable),
provided that with respect to any lntellectual Property Rights which are used by both University
Systems, Studio shall designate the recipient of such lntellectual Property Rights in consultation
with AII and South; and (ii) Seller acknowledges and agrees that, without limiting any other
provision of this Agreement, upon the completion of such transfer, its obligations under this
Agreement shall apply to any such lntellectual Property Rights, provided that, for avoidance of
doubt, Shared IT Systems are not subject to the provisions of this Section 6.3§ a) for so long as they
remain Shared IT Systems.

(b) To the extent that any Seller lntellectual Property Rights are neither
(i) assigned to a Purchaser and its Affiliates nor (ii) licensed to a Purchaser (pursuant to the lP
Assignment or pursuant to the Transition Services and License Agreement), then in each case ((i)
and (ii)) Seller (on behalf of itself and its Affiliates) hereby grants, and hereby causes its Affiliates
to grant, to the applicable Purchaser and its Affiliates, a non-exclusive, perpetual, irrevocable,
royalty-free, fully paid-up, worldwide right and license to use and otherwise exploit, solely in
connection with its Business, any and all Seller lntellectual Property Rights that may be useful for
the conduct or operation of such Business and provided further, for avoidance of doubt, that Shared
IT Systems are not subject to the provisions of this Section 6.3§b1 for so long as they remain Shared
IT Systems. Such right and license may be sublicensed and assigned or otherwise transferred by
the Purchasers and any of their Affiliates (or by any successors or permitted assigns) (including
the right to grant further sublicenses through multiple tiers of sublicensees) with respect to any
items of such Seller lntellectual Property Rights, but only in connection with the conduct or
operation of the Business.

6.4 Consent .ludgment Compliance

(a) At all times required under the EMC Consent Judgements, Seller and its
Affiliates agree to fully comply with all obligations and conditions set forth in the EMC Consent
Judgment.

(b) From and after the Closing, to the extent that the EMC Consent Judgment
remains applicable to any campus of the Ai University System or the South University System,
Purchaser agrees to comply with all obligations and conditions set forth in the EMC Consent

{01282670-1}- 20 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 24 Of 56. Page|D #Z 349

Judgment which are applicable to the Ai University System or the South University System for
such period of time as the EMC Consent Judgment remains in effect

6.5 Delivery of Schedules. Seller shall deliver to the Purchasers no later than January
31, 2019 (or such later date that the Purchasers may determine in their sole discretion) all of the
schedules contemplated to be delivered under this Agreement (including the schedules to each Bill
of Sale) and the other Transaction Documents and each such schedule shall be acceptable to the
Purchasers, in their sole discretion. ln the event that any Purchaser is not satisfied with the
schedules delivered pursuant to this Section 6.5 (as such schedules relate to the Transferred Assets
purchased by such Seller) or Seller fails to deliver such schedules, such Purchaser may terminate
this Agreement and/or any other document or instrument delivered pursuant to this Agreement
with respect to itself or, to the extent permitted by applicable Law, such transactions consummated
pursuant to this Agreement with respect to itself, in each case without any liability or obligation
of any Purchaser, Studio or their respective Affiliates to any DCEH or its Affiliates or any other
Person with respect thereto. The schedules delivered pursuant to this Section 6.5 shall, to the
extent possible, be organized by University System and further organized by campus or other entity
with each University System,

ARTlCLE Vll
DEFINITIONS

For the purposes hereof, the following terms have the meanings set forth below:

“Accounts Receivable” means all accounts receivable (including trade accounts receivable
and all trade debts due or accruing due to any member of the Ai University System, the South
University System or Seller in respect of the Ai University System, the South University System
and the full benefit of all security therefore) and notes receivable

“Affiliate” has the meaning set forth in the Framework Agreement

6

‘Agreement” has the meaning set forth in the preamble to this Agreement.
“_A_ll” has the meaning set forth in the preamble to this Agreement

“AII Assumed Liabilities” means the Assumed Liabilities related to the All Transferred
Assets.

“AII Transferred Assets” has the meaning set forth in Recital C to this Agreement
“Art Grant” has the meaning set forth in the Framework Agreement

“Assumed Liabilities” means only (a) the executory obligations of a Purchaser (as assignee
of Seller) arising after the consummation of the transactions contemplated hereby pursuant to any
Material Contract or any Contract not required to be set forth on Schedule 3 .7 and which is actually
assigned to such Purchaser (none of which is a liability resulting from breach of contract, breach
of warranty, tort, infringement, claim, lawsuit, violation of Law, or environmental liability or
1 clean-up obligation) and (b) without duplication of any obligations set forth in the Framework

{01282670-1}- 21 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 25 Of 56. Page|D #Z 350

Agreement, the executory obligations of each Purchaser arising after the date hereof pursuant to
any Art Grants, Teach-Out Tuition Discounts, Employee Scholarships and Dream Center
Scholarships granted to students and Program Participants at the Specified Campuses of All and
South (which, for the avoidance of doubt, shall constitute solely obligations to honor any such
grants, tuition discounts and scholarships, including reflecting the grant on student accounts for
each term they remain eligible throughout their enrollment, but shall in no case constitute financial
obligations of such Purchaser to disburse any cash amounts to any recipients of scholarships
beyond the tuition reduction).

“Bank Accounts” has the meaning set forth in Section 3.18.

“Business Assets” all right, title, and interest in and to all of the assets owned, used or held
for use by Selleroor its Affiliates with respect to the business of the South University,System or the
All University System, including all of their respective (a) Personal Property, (b) Seller
lntellectual Property Rights and Other lntellectual Property Rights, (c) agreements, contracts and
rights thereunder (including those set forth on Schedule 3.7), (d) Governmental Approvals,
(e) Business Data and Other Written Materials, (f) Accounts Receivable, (g) Goodwill, (h) the
sponsorship of and all assets maintained pursuant to or in connection with any Assumed Employee
Benefit Plan, (i) all lnventory, (i) all restricted cash relating to the advertising fund and/or co-op
fund maintained by the Business, and (k) any Computer systems used in financial aid management
and administration, any Curricular Materials, Curricular Know-How, any accounts receivable,
student records, in each case related to (i) academic functions (instruction, advising, tutoring,
faculty oversight and training) and (ii) financial aid functions. For the avoidance of doubt and
notwithstanding anything to the contrary contained herein, Business Assets include the assets of
Seller or its Affiliates with respect to the Excluded Campuses.

“Business Data” means all data or information, in any forrnat, collected, generated, or used
in the conduct of the Business or necessary for the conduct of` the Business, including all financial
data related to the Business and all student data contained in any databases that are used in or
necessary for the conduct of the Business.

“Business Day” has the meaning set forth in the Framework Agreement.

“Business” means the business of the Ai University System and/or the South University
System, as applicable, as it is conducted and a the applicable Purchaser (or such Purchaser’s
designees, successors or assigns) determine to conduct it in the future

“Change of Control” has the meaning set forth in the Framework Agreement.
“Lsing” has the meaning set forth in Section 1.2.

“Closing Consideration” has the meaning set forth in the Framework Agreement.
“Closing Date” has the meaning set forth in Section 1.2.

“Code” has the meaning set forth in the Framework Agreement.

“Collateral” has the meaning set forth in the Framework Agreement.

{01282670-1}- 22 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 26 Of 56. Page|D #Z 351

“Compliance Date” has the meaning set forth in the Framework Agreement.

“Computer Systems” has the meaning set forth in Section 3.8§ d[.

“Consents” has the meaning set forth in Section 3.3(b).

“Contract” has the meaning set forth in the Framework Agreement.

“Curricular Know-How” has the meaning set forth in the License Agreement.
“Curricular Materials” has the meaning set forth in the License Agreement.

“DCEH Indemnified Parties” has the meaning set forth in the Framework Agreement.
“DCEH Material Adverse Effect” has the meaning set forth in the Framework Agreement.
“Dream Center Scholarship” has the meaning set forth in the Framework Agreement.
“Dream Employee Scholarship” has the meaning set forth in the Framework Agreement.

“Dream lntellectual Property Rights” has the meaning set forth in the Framework
Agreement.

 

“Dream Parties” has the meaning set forth in Recital A to this Agreement.
“Educational Approval” has the meaning set forth in the Framework Agreement.
“Effective Time” has the meaning set forth in Section 1.2.

‘EMC Consent Judgment” has the meaning set forth in the Managed Services Agreement.

“EMC Refund Liabilities” has the meaning set forth in the definition of “Retained
Liabilities”.

 

“Employee Benefit Plan” means each “Employee Benefit Plan” (as defined in the
Framework Agreement) that is (i) maintained, sponsored, contributed to (or required to be
contributed to) by (A) any of Seller, the Ai University System or the South University System,
(B) any member of the Ai University System or the South University System, or (C) any other
Person, in each case on behalf of any employee of or service provider to Seller, the Ai University
System or the South University System; or (ii) with respect to which Seller, the Ai University
System or the South University System or any of their respective ERlSA Affiliates have any
current or potential liability or obligation

“Environmental, Health and Safety Requirements” means, whenever in effect, all Laws
and all judicial and administrative orders and determinations, in each case concerning public health
or safety, worker health or safety, pollution, or protection of the environment

{01282670-1}- 23 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 27 Of 56. Page|D #Z 352

“Egui§; Interest” means any share capital stock, partnership, member or similar interest in
any Person, and any option, warrant, right or security (including debt securities) convertible
exchangeable or exercisable therefore

“ERISA Affiliate” has the meaning set forth in the Framework Agreement.
“ERISA” has the meaning set forth in the Framework Agreement.

“Excluded Assets” means (a) the qualifications to conduct business as a foreign business
entity, arrangements with registered agents relating to foreign qualifications, taxpayer and other
identification numbers, seals, minute books, equity interest transfer books, and other documents
relating to the organization, maintenance and existence of Seller as a limited liability company,
(b) any of the rights of Seller under this Agreement and the instruments and certificates delivered
in connection with this Agreement, (c) agreements or other documents related to Indebtedness of
Seller, (d) any books, records, correspondence other documents and litigation files and the right
to receive mail and other communications addressed to Seller which, in each case relate to items
(a) or (b) above or the Retained Liabilities, (e) cash (other than the restricted cash relating to the
advertising fund and/or co-op fund maintained by the Business), (f) any assets maintained pursuant
to or in connection with any Employee Benefit Plan, (g) all personnel files for employees or former
employees (except personnel files regarding Transferred Employees) and (h) the Excluded
Campuses.

“Excluded Campuses” has the meaning set forth in Recital C to this Agreement.
“Excluded Parent” has the meaning set forth on Exhibit A hereto.

“Excluded Taxes” means (i) any Taxes for which Seller or any of its respective Affiliates
(other than All, South and the respective Subsidiaries that are Transferred Assets) is liable (ii) any
Taxes in respect of the any of the Transferred Assets and Taxes for which All, Studio and their
respective Subsidiaries that are transferred hereunder are liable that relate in each case to Tax
periods (or any portions thereof) ending on or before the Closing Date (iii) any Taxes for which
All, Studio and their respective Subsidiaries are liable as a transferee successor or by contract;
(iv) any Taxes relating to the Excluded Assets or Retained Liabilities for any Tax period; (v) any
Taxes for which any of AII, Studio or their respective Subsidiaries are liable because of a breach
of any representation set forth in Section 3.6 and (vi) any Transfer Taxes for which Seller is
responsible pursuant to Section 8.1; provided that with respect to any Taxes described in clause
(ii) that relate to a Tax period that begins on or before and ends after the Closing Date the amount
of any property, ad valorem or similar Taxes or of any item determined on a time basis shall be
apportioned to the Tax period ending on the Closing Date on a basis of daily pro-rating, and in the
case of any other Taxes, the amount allocable to the portion of the Tax period ending on the
Closing Date shall be computed on a closing-of-the-books basis as if such Tax period ended as of
the end of the day on the Closing Date

“Financial Statements” has the meaning set forth in the Framework Agreement.
“Foundation” has the meaning set forth in Recital C to this Agreement.

‘

‘Framework Agr eemen ” has the meaning set forth in Recital A to this Agreement

{01282670-1}- 24 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 28 Of 56. Page|D #Z 353

“GAAP” has the meaning set forth in the Framework Agreement.

“Goodwill” means all goodwill associated with the Business (including, the exclusive right
of each Purchaser to represent itself as carrying on the Business in succession of Seller and all
records and information relating to the suppliers, customers and employees of and consultants to
the Business and all pertinent files, catalogues and promotional materials relating to the Business).

“Governmental Approval” means any consent, waiver, approval, order or authorization of,
or registration, declaration or filing with, any Governmental Authority.

“Governmental Authorig” has the meaning set forth in the Framework Agreement.

“Hazardous Substance(s)” means any substance material or waste that is characterized,
classified or designated under any Environmental, Health and Safety Requirements as hazardous,
toxic, a pollutant, or radioactive including petroleum, asbestos, noise odor and toxic mold, or for
which liability or standards of conduct may be imposed under any Environmental, Health and
Safety Requirements

“Indebtedness” has the meaning set forth in the Framework Agreement.

“ nventory” means assets that are materials or supplies to be used in the rendering of`
services with respect to the Business.

“lnvestment” as applied to any Person means (i) any direct or indirect purchase or other
acquisition by such Person of any notes, obligations, instruments, stock, securities or ownership
interest (including partnership interests and joint venture interests) of any other Person and (ii) any
capital contribution by such Person to any other Person.

“lP Assignment” has the meaning set forth in the Framework Agreement.
“Knowledge” has the meaning set forth in the Framework Agreement.
“Law” has the meaning set forth in the Framework Agreement.

“Leased Real Property” means all leasehold or subleasehold estates and other rights to use
or occupy any land, buildings, structures, improvements, fixtures or other interests in real property
held by Seller with respect to the Ai University System or the South University System.

“Leases” means all leases, subleases, licenses, concessions and other agreements pursuant
to which Seller holds any Leased Real Property which is used in the operation of the Business,
including the right to all security deposits and other amounts and instruments deposited by or on
behalf of Seller thereunder.

“liability” has the meaning set forth in the Framework Agreement.

“License Agreemen ” has the meaning set forth in the Framework Agreement.

{01282670-1}- 25 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 29 Of 56. Page|D #Z 354

“L_i_er_i” or “er§” means any mortgage pledge security interest, right of first refusal,
option, encumbrance lien or charge of any kind (including any conditional sale or other title
retention agreement or lease in the nature thereof), any sale of receivables with recourse against
Seller, any filing or agreement to file a financing statement as debtor under the Uniforrn
Commercial Code or any similar statute (other than to reflect ownership by a third-party of
property leased to Seller under a lease which is not in the nature of a conditional sale or title
retention agreement), or any subordination arrangement in favor of another Person.

“Managed Services Agreement” has the meaning set forth in the Framework Agreement.
“Marks” has the meaning set forth in the Framework Agreement.
“Material Contracts” has the meaning set forth in Section 3.7§b) of this Agreement.

“Most Recent Balance Sheet” has the meaning set forth in the Framework Agreement.

 

“ordinary course” and “ordinary course of business” have the meaning set forth in the
Framework Agreement.

“Other lntellectual Property Rights” means any licenses, sublicenses and other rights
granted and obtained with respect to Seller lntellectual Property Rights, and rights thereunder,
including rights to collect royalties, products and proceeds, rights to sue and remedies against past,
present and future infringements or misappropriations thereof or conflicts therewith, rights to
recover damages or lost profits in connection therewith, and other rights to protection or
enforcement of interests therein under the Laws of all jurisdictions

“Other Written Materials” means any books, records, ledgers, files, documents,
correspondence lists, plates, architectural plans, drawings, and specifications, creative materials,
advertising and promotional materials, studies, reports, and other printed or written materials.

“Permit” has the meaning set forth in the Framework Agreement. For the avoidance of
doubt, Permits include the Educational Approvals,

“Permitted Liens” has the meaning set forth in the Framework Agreement.
“Person” has the meaning set forth in the Framework Agreement.
“Personal Information” has the meaning set forth in the Framework Agreement.

“Personal Property” means all tangible personal property (including leasehold
improvements, office equipment, supplies, furniture fixtures, computers, computer hardware)
located at or used by a Specified Campus.

“PPA” has the meaning set forth in the Framework Agreement.

“Pre-Closing Educational Consents” has the meaning set forth in the Framework
Agreement.

{01282670_1}- 26 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 30 Of 56. Page|D #Z 355

¢C

Pre-Closing Period” has the meaning set forth in the Framework Agreement.

54

Privacy Laws” has the meaning set forth in the Framework Agreement.
“Proceeding” has the meaning set forth in the Framework Agreement.

“me§§” or “Processing” has the meaning set forth in the Framework Agreement.
“Purchase Price” has the meaning set forth in Section 1.1 of this Agreement.
“Purchasers” has the meaning set forth in the preamble to this Agreement.
“Reorganization” has the meaning set forth in the Framework Agreement.
“Representatives” has the meaning set forth in the Framework Agreement.

“Retained Liabilities” means any liability or obligation of any kind, nature or character of
Seller not expressly included within the definition of Assumed Liabilities, whether presently in
existence or arising hereafter, including: (a) Indebtedness of Seller, (b) any liability for or on
account of any Excluded Taxes, (c) any liability for costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby, (d) any liability of Seller under this
Agreement or any other instrument or agreement entered into in connection herewith, (e) any
liability related to any checks outstanding, (f) any liability arising in connection with the actual or
prospective employment or service with, or termination of employment or service from, Seller of
any Person, (g) any liability arising in connection with any Employee Benefit Plan, (h) obligations
of Seller with respect to (i) any single employer plan or other pension plan that is subject to Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code (ii) any multiemployer plan
(within the meaning Section 3(37) of ERISA), (iii) any “multiple employer plan” (within the
meaning of Section 210 of ERISA or Section 413(c) of the Code), or (iv) any “multiple employer
welfare arrangement” (within the meaning of Section 3(40) of ERISA), (i) any liability that is or
may be imposed on Seller due to its status as an ERISA Affiliate of any other entity, (k) any
obligation of Seller with respect to wages, remuneration, compensation (including any equity
grants, transaction bonuses, success fees, change of control payments or other similar obligations
arising in connection with the transaction contemplated by this Agreement), benefits, severance or
other accrued obligations (i) associated with any employee or other service provider of any
Company who does not become a Transferred Employee (or any dependent or beneficiary thereof),
and (ii) with respect to any Transferred Employee arising on or prior to the date such employee
began employment as a Transferred Employee (l) any claim of an unfair labor practice, or any
claim under any state unemployment compensation or worker’s compensation Law or regulation
or under any federal or state employment Law or other Law or regulation relating to employment,
discrimination, classification or other matters relating to any employee or other service provider,
in any case with respect to (i) any employee or other service provider of any Company who does
not become a Transferred Employee (or any dependent or beneficiary thereof), and (ii) any
Transferred Employee to the extent arising on or prior to the date such employee began
employment as a Transferred Employee (m) obligations for “earn out” payments or payments in
respect of the deferred purchase price for goods or services, (n) any liability arising under or
relating to Environmental, Health and Safety_Requirements, (o) any liability arising under or
relating to the Lease which is not assumed by Purchaser, in its sole discretion, (p) any liabilities of

{01282670-1}- 27 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 31 Of 56. Page|D #Z 356

Seller relating to any Excluded Assets or (q) any liability arising in connection with any refunds
of tuition and fees that may be due by any Dream Party or any of its Affiliates now or in the future
to any Student pursuant to paragraphs 104 and 105 of the EMC Consent Judgment (the “13___1\_@
Refund Liabilities”), the fees and expenses of any monitor appointed in connection with the EMC
Consent Judgement or any other liabilities in connection With the EMC Consent Judgement arising
from or related to facts, events, conditions, actions or circumstances arising or occurring prior to
the date hereof.

“Security Incidents” means (i) any unauthorized access, acquisition, interruption, alteration
or modification, disclosure loss, theft, corruption or other unauthorized Processing of Personal
Information, (ii) inadvertent, unauthorized, and/or unlawful sale disclosure or rental of Personal
Information, or (iii) any other unauthorized access to, acquisition of, interruption of, alteration or
-- modification of, loss of, theft of, corruption of, or use of the Seller IT Systems.

“Seller lntellectual Property Rights” has the meaning set forth in Section 3.8(b).

“Seller lT Systems” means all information technology and computer systems (including
Seller Software information technology infrastructure and assets and telecommunication
hardware and other equipment) used by or for the benefit of Seller, including those relating to the
transmission, storage maintenance organization, presentation, generation, Processing or analysis
of all data and information collected, generated, or used in the conduct of the Business.

“Seller Privacy Policies” means each external or internal, past or present privacy policy of
Seller or any of its Affiliates, including any policy, procedure or statement relating to: (a) the
privacy of users of Seller website, application, or Seller Software; (b) the collection, storage
disclosure and transfer of any Personal Information; and (c) any employee information

“Seller Products” means products and services, including Seller Software which have been
or are currently offered, distributed or under development in any respect by Seller.

“Seller Software” means all computer software cloud software databases, Websites, or
applications (including all source code object code firmware development tools, files, records
and data, and all media on which any of the foregoing is recorded and all documentation associated
with any of the foregoing) owned or purportedly owned by Seller, licensed by Seller from third
parties, or otherwise used or held for use in the Business.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Shared IT Services” has the meaning set forth in the Transition Services and License
Agreement.

“Shared IT Systems” has the meaning set forth in the Transition Services and License
Agreement.

“Signatories” has the meaning set forth in Section 3.18.

“South” has the meaning set forth in the preamble to this Agreement.

{01282670-1}- 28 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 32 Of 56. Page|D #Z 357

“South Assumed Liabilities” means the Assumed Liabilities related to the South
Transferred Assets.

 

“South Credit Agreement” means that certain $25,000,000 Senior Secured Credit and
Guaranty Agreement, dated on or about the date hereof, by and among South, certain Subsidiaries
of South, the various lenders party thereto and U.S. Bank National Association as collateral agent
thereunder.

“South Transferred Assets” has the meaning set forth in Recital C to this Agreement.

“Specified Campuses” means the campuses and Subsidiaries set forth under the heading
“Specified Campuses” on Exhibit A; provided that Specified Campuses shall not include any
campus or Subsidiary which is an Excluded Campus.

“Student” has the meaning set forth in the EMC Consent .ludgment.

“Studio Indemnified Parties” has the meaning set forth in the Framework Agreement.
“§t_u<_li_o” has the meaning set forth in Recital A to this Agreement.

“Subsidia;v_” has the meaning set forth in the Framework Agreement.

“Tax Return” has the meaning set forth in the Framework Agreement.

“M” or “D” have the meaning set forth in the Framework Agreement.
“Teach-Out Tuition Discount” has the meaning set forth in the Framework Agreement.
“Teach-Out” has the meaning set forth in the Framework Agreement.

“Transaction Documents” has the meaning set forth in the Framework Agreement.
“Transfer Taxes” has the meaning set forth in the Framework Agreement.
“Transferred Assets” has the meaning set forth in Recital C to this Agreement.
“Transferred Employee” has the meaning set forth in the Framework Agreement.
“Transferred Interests” has the meaning set forth in Recital C to this Agreement.

“Transition Services and License Agreement” has the meaning set forth in Recital A to this
Agreement.

“Treasugg Regulation” means the United States Treasury Regulations promulgated under
the Code and any reference to any particular Treasury Regulation section shall be interpreted to
include any final or temporary revision of or successor to that section regardless of how numbered
or classified

{01282670-1}- 29 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 33 Of 56. Page|D #Z 358

“Uncertificated Equity lnterest Power” has means each Uncertificated Unit Power
delivered pursuant to this Agreement, which shall be in the form set forth on Exhibit C.

“University System” the Ai University System or the South University System, as the case
may be

ARTlCLE VIII
MISCELLANEOUS

8.1 Transfer Taxes. Seller and its respective Affiliates (other than AII, South or their
respective Affiliates that are transferred hereunder) shall be responsible for all Transfer Taxes in
accordance with Section 4.23 of the Framework Agreement.

8.2 Fees and Expenses. Except as may otherwise be expressly set forth herein or in
any other Transaction Document, all fees and expenses incurred in connection with the
authorization preparation negotiation, execution and performance of this Agreement and the
potential consummation of the transactions contemplated hereby shall be the obligation of the
respective party incurring such fees and expenses, provided that, for avoidance of doubt, all fees
associated with regulatory applications and notices shall be the responsibility of the applicable
Purchaser as provided in Section 4.6 of the Framework Agreement.

8.3 Obligations. The obligations of the Purchasers under this Agreement are several
and not joint. In no event shall any Purchaser (a) be responsible or liable for any breach of,
inaccuracy in or failure to comply with any representation warranty or covenant by another
Purchaser under this Agreement or otherwise or (b) have any liability or obligation to any Person
under this Agreement except (and subject to the terms of this Agreement and the Framework
Agreement) to Seller with respect to a Specified Campus. ln the event that any provision of this
Agreement, or the application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable the remainder of this Agreement will continue in full force
and effect and the application of such provision to other persons or circumstances will be
interpreted so as reasonably to effect the intent of the Parties hereto. The Parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve to the extent possible the economic, business and other purposes of
such void or unenforceable provision

8.4 Remedies.

7"" '"(a) Except as otherwise provided herein, any and all remedies available at law
or in equity, whether or not herein expressly conferred upon a party, will be deemed cumulative
with and not be exclusive of any other remedy conferred hereby, or by Law or in equity upon such
party, and the exercise by a party of any one remedy will not preclude the exercise of any other
remedy.

(b) The Parties agree that irreparable damage for which monetary damages,
even if available would not be an adequate remedy, would occur in the event that the Parties hereto
do not perform the provisions of this Agreement (including failing to take such actions as are
required of ‘it hereunder to consummate the transactions contemplated by this Agreement) in

{01282670-1}- 30 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 34 Of 56. Page|D #Z 359

accordance with its specified terms or otherwise breach such provisions. Accordingly, the Parties
acknowledge and agree that the Parties shall be entitled to an injunction, specific performance and
other equitable relief to prevent breaches of this Agreement and to enforce specifically the terms
and provisions hereof, in addition to any other remedy to which they are entitled at law or in equity.
Each of the Parties agrees that it will not oppose the granting of an injunction, specific performance
and other equitable relief on the basis that any other party has an adequate remedy at law or that
any award of specific performance is not an appropriate remedy for any reason at law or in equity.
Any party seeking an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement shall not be required to provide
any bond or other security in connection with any such order or injunction

(c) The Parties hereto further agree that (i) by seeking the remedies provided
for in this Section 8.4, a party shall not in any respect waive its right to seek any other form of
relief that may be available to a party under this Agreement (including monetary damages) in the
event that this Agreement has been terminated or in the event that the remedies provided for in this
Section 8.4 are not available or otherwise are not granted, and (ii) nothing set forth in this
Section 8.4 shall require any party hereto to institute any proceeding for (or limit any party’s right
to institute any proceeding for) specific performance under this Section 8.4 prior or as a condition
to exercising any termination right (and pursuing damages after such termination), nor shall the
commencement of any Proceeding pursuant to this Section 8.4 or anything set forth in this
Section 8.4 restrict or limit any party’s right to terminate this Agreement or pursue any other
remedies under this Agreement that may be available then or thereafter.

8.5 Amendments; Extension; Waivers.

(a) This Agreement may be amended or modified in whole or in part only by a
writing signed and delivered by Seller and the Foundation.

(b) The Foundation may, to the extent legally allowed, (i) extend the time for
the performance of any of the obligations of Seller, (ii) waive any breaches of or inaccuracies in
the representations and warranties made to such party contained herein or in any document
delivered pursuant hereto, and (iii) waive compliance with any of the agreements or conditions for
the benefit of such party contained herein

(c) Seller may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations of the Purchasers, (ii) waive any breaches of or inaccuracies
in the representations and warranties made to Seller contained herein or in any document delivered
pursuant hereto, and (iii) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein

(d) Any agreement on the part of any party to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of such party,
Notwithstanding the foregoing, failure of any party to insist on performance of any term or
condition of this Agreement or to exercise any right or privilege hereunder will not be construed
as a continuing or future waiver of such term, condition, right or privilege All rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available »

{01282670-1}- 31 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 35 Of 56. Page|D #Z 360

8.6 Successors and Assigns. Seller may not assign (including by operation of law)
either this Agreement or any of its rights, interests, or obligations hereunder without the prior
written approval of the Purchasers, which, with respect to any proposed assignment made in
connection with the Reorganization, shall not be unreasonably withheld. No Purchaser may assign
either this Agreement or any of its rights, interests, or obligations hereunder without the prior
written approval of Seller; provided that notwithstanding the foregoing, each Purchaser may
without the prior written approval of Seller (a) assign this Agreement or any rights, interests or
obligations hereunder to any of its Affiliates or in connection with any Change of Control of any
Purchaser and (b) assign its rights but not its obligations hereunder as collateral in respect of any
Indebtedness of any Purchaser or its Affiliates. Any purported assignment of this Agreement, or
any rights or obligations hereunder, which does not comply with this Section 8.6 shall be void.
Subject to the provisions of this Section 8.6, this Agreement shall be binding upon and shall inure
to the benefit of the Parties hereto and their respective successors and permitted assigns.

8.7 Severability. In the event that any provision of this Agreement, or the application
thereof, becomes or is declared by a court of competent jurisdiction to be illegal, void or
unenforceable the remainder of this Agreement will continue in full force and effect and the
application of such provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision that will
achieve to the extent possible the economic, business and other purposes of such void or
unenforceable provision

8.8 Counterparts. This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the other party, it being
understood that all parties need not sign the same counterpart Delivery of an executed counterpart
of a signature page to this Agreement by facsimile transmission or by E-mail of a .pdf attachment
shall be effective as delivery of a manually executed counterpart of this Agreement.

8.9 Interpretation.

(a) Unless otherwise indicated, all references herein to Articles, Sections,
Exhibits or Schedules, shall be deemed to refer to Articles, Sections, Exhibits or Schedules of or
to this Agreement, as applicable

(b) Unless otherwise indicated, the words “include” “includes” and
“including,” when used herein, shall be deemed in each case to be followed by the words “without
limitation.”

(c) The word “or” is not exclusive

(d) The table of contents and headings set forth in this Agreement are for
convenience of reference purposes only and shall not affect or be deemed to affect in any way the
meaning or interpretation of this Agreement or any term or provision hereof,

(e) Any capitalized terms used in any Schedule or Exhibit attached hereto and
not otherwise defined therein shall have the meanings set forth in this Agreement.

{01282670-1}- 32 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 36 Of 56. Page|D #Z 361

(f) Unless otherwise indicated, all references herein to the Subsidiaries of a
Person shall be deemed to include all direct and indirect Subsidiaries of such Person unless
otherwise indicated or the context otherwise requires.

(g) Whenever the context may require any pronouns used in this Agreement
shall include the corresponding masculine feminine or neuter forms, and the singular form of
nouns and pronouns shall include the plural, and vice versa.

(h) References'to “$” and “dollars” are to the currency of the United States of
America.

(i) Any dollar or percentage thresholds set forth herein shall not be used as a
benchmark for the determination of what is or is not ,“material,” or “DCEH Material Adverse
Effect” under this Agreement.

(j) When used herein, the word “extent” and the phrase “to the extent” means
the degree to which a subject or other thing extends, and such word or phrase shall not simply
mean “if.”

(k) Any Law defined or referred to herein or in any agreement or instrument
that is referred to herein means such Law as from time to time amended, modified or supplemented,
including (in the case of statutes) by succession of comparable successor Laws.

(l) Unless “Business Days” are expressly specified, all references to “days” are
to calendar days.

(m) The parties hereto agree that they have been represented by counsel during
the negotiation and execution of this Agreement and, therefore waive the application of any Law,
holding or rule of construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

(n) The words “member of a University System”, “University System member”
or words of similar import refer to the applicable of All or South and its respective Subsidiaries,
each of which is a member of the applicable University System.

8.10 Entire Agreement. This Agreement (including the Schedules and the Exhibits
hereto which are expressly made part of this Agreement), the Framework Agreement, and the
agreements and documents referred to herein and therein contain the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof and supersede all
prior agreements and understandings, whether written or oral, relating to such subject matter in
any way. ln the event of any conflict between this Agreement and the Framework Agreement, the
provisions of the Framework Agreement shall control.

8.11 Third-Partv Beneficiaries. This Agreement is not intended to, and shall not, confer
upon any other Person any rights or remedies hereunder; provided that the Studio Indemnified
Parties are express third-party beneficiaries of ARTlCLE V of this Agreement and Studio is an
express third-party beneficiary of each and every provision of this Agreement intended for its
benefit or conferring upon it a right. The representations and warranties in this Agreement are the

{01282670-1}- 33 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 37 Of 56. Page|D #Z 362

product of negotiations among the parties hereto and are for the sole benefit of the parties hereto.
Any inaccuracies in such representations and warranties are subject to waiver by the parties hereto
in accordance with Section 8.5§ aj without notice or liability to any other Person The
representations and warranties in this Agreement may represent an allocation among the parties
hereto of risks associated with particular matters regardless of the knowledge of any of the parties
hereto. Accordingly, Persons other than the parties hereto may not rely upon the representations
and warranties in this Agreement as characterizations of actual facts or circumstances as of the
date of this Agreement or as of any other date

8.12 Schedules and Exhibits. All Schedules and Exhibits attached hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set forth in full herein

8.13 Governing Law; Jurisdiction and Venue; Waiver of Jurv Trial.

(a) This Agreement, and all Proceedings or counterclaims (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the actions of the parties
hereto in the negotiation, administration performance and enforcement hereof, shall be governed
by and construed in accordance with the internal substantive Laws of the State of Delaware
without giving effect to any choice or conflict of laws provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of California.

(b) Each of the Parties hereto submits to the exclusive jurisdiction and venue of
the Delaware Chancery Courts located in Wilmington, Delaware or, if such court shall not have
jurisdiction, any state or federal court sitting in Wilmington, Delaware in any action or proceeding
arising out of or relating to this Agreement or any other Transaction Document and agrees that all
claims in respect of the action or proceedings may be heard and determined in any such court and
hereby expressly submits to the personal jurisdiction and venue of such court for the purposes
hereof and expressly waives any claim of improper venue and any claim that such courts are an
inconvenient forum. Each of the Parties hereto hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or proceeding by the mailing
of copies thereof by registered or certified mail, postage prepaid, to its address set forth in
Section 8.14, such service to become effective ten (10) days after such mailing.

(c) EACH OF THE PARTIES HERETO WAIVES ANY RIGHT lT MAY
HAVE TO TRIAL BY JURY IN RESPECT OF ANY LlTlGATlON BASED ON, ARISING OUT
OF, UNDER OR lN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR
WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

8. 14 Notices. Any notice required to be given hereunder shall be sufficient if in writing
and sent by E-mail transmission (provided that any notice received by E-mail or otherwise at the
addressee’s location on any Business Day after 5:00 p.m. (local time of the recipient) shall be
deemed to have been received at 9:00 a.m. (local time of the recipient) on the next Business Day),
by reliable overnight delivery service (with proof of service), hand delivery or certified or
registered mail (retum receipt requested and first-class postage prepaid), addressed as follows (or

{01282670-1}- 34 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 38 Of 56. Page|D #Z 363

at such other address for a party as shall be specified in a notice given in accordance with this
Section 8.14):

If to Seller:

Dream Center Education Holdings, LLC

1400 Penn Avenue

Pittsburgh, PA 15222

E-Mail: rbarton4953@gmail.com

Attention: Randall K. Barton, Executive Chairman

with copy (which shall not constitute notice) to:

1100 Walnut Street, Suite 2900
Kansas City, Missouri 64106
E-mail: rholt@rousepc.com
Attention: Ronald L. Holt

lf to any Purchaser:

1201 West 5th Street, Ste. T410

Los Angeles, CA 90017

E-mail: bryan@studioenterprises.com
Attention: Bryan Newman, CEO

with copies (which shall not constitute notice to the Purchasers) to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121-1909
Email: kleecarey@cooley.com
Attention: Katherine (Kate) Carey

Ld_r

Covington & Burling LLP

620 Eighth Avenue

New York, NY 10018

Email: jpotash@cov.com; awollensack@cov.com
Attention: Jeffrey Potash and Amy Wollensack

8.15 Public Disclosure Each party hereto agrees that it shall, and shall cause its
Affiliates and Representatives not to, make any press release or public announcement regarding
the subject matter of this Agreement or the transactions contemplated hereby without advance
approval thereof by the other party, except as may be required by applicable Law. lf any such
press release or public announcement is required by applicable Law to be made by a party or any
of its Affiliates, prior to making such announcements, the Person making such announcement will

{01282670-1}- 35 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 39 Of 56. Page|D #Z 364

deliver a draft of such announcement to the Foundation and shall give the other party a reasonable
opportunity to comment thereon and will consider such comments in good faith. The Parties agree
that the provisions of this Section 8.15 shall survive the last Closing and shall not (a) restrict any
Affiliate of any party hereto which is a private equity or other investment fund from disclosing the
transactions contemplated by this Agreement to its current or prospective investors or in providing
general information about the subject matter of this Agreement in connection with its fund raising,
marketing, informational or reporting activities or (b) restrict any party from enforcing its rights
under this Agreement or defending any claims in connection herewith.

[Remainder of Page Intentionally Left Blank; Signature Page to Follow]

{01282670-1}- 36 -

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 40 Of 56. Page|D #Z 365

lN WITNESS WHEREGF, the parties hereto have executed this Agreement on the date
first written above

DREAM CENTER EDUCATION HOLDINGS, LLC

By:

 

Name:
Title:

{012826 70-1}[Sign ature Page to Equity and Asset Purchase Agreement]

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 41 Of 56. Page|D #Z 366

EDUCATION PRINCIPLE FOUNDATION

By:

 

Name:
Title:

{012826 70-1}[Sign ature Page to Equity and Asset Purch ase Agreement]

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 42 Of 56. Page|D #Z 367

DREAM CENTER SOUTH UNIVERSITY, LLC

By:

 

Name:
Title:

{01282 6 70-1}[Signature Page to Equity and Asset Purchase Agreement]

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 43 Of 56. Page|D #Z 368

THE ARTS INSTITUTES INTERNATIONAL, LLC

By:

 

Name :
Title:

{01282670-1}[Signature Page to Equity and Asset Purchase Agreement]

CaS€Z 1219-CV-00380-DAP

DOC #Z 1-8 Filed: 02/21/19 44 Of 56. Page|D #Z 369

EXHIBIT A

Specified Campuses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ai Atlanta Ai University System DC Art Institute of Atlanta, LLC

Ai Virginia Beach Ai University System DC Art Institute of Virginia Beach,
LLC

Ai Tampa Ai University System DC Art Institute of Tampa, LLC

Ai Miami Ai University System - DC Miami Intemational University
of Art & Design, LLC

Ai Dallas Ai University System DC Art Institute of Dallas, LLC

Ai Houston Ai University System The Art Institute of Houston, LLC

Ai San Antonio Ai University System DC Art Institute of San Antonio,
LLC

Ai Austin Ai University System DC Art Institute of Austin, LLC

N/A Ai University System AiH Restaurant, LLC

N/A Ai University System DC AiD Restaurant, LLC

N/A Ai University System AiTampa Restaurant, LLC

South University - Savannah South University System South University Savannah, LLC

South University ~ Montgomery South University System South University of Alabama, LLC

South University - Tampa South University System DC South University Florida, LLC

South University - West Palm Beach South University System DC South University Florida, LLC

South University - Austin South University System DC South Education - Texas, LLC

South University - Richmond South University System DC South University of Virginia,
LLC

South University - Virginia Beach South University System DC South University of Virginia,
LLC

South University - Columbia South University System South University of Carolina, LLC

South University - Atlanta (teaching South University System South University Savannah, LLC

site)

 

 

 

{01282670-1}1

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 45 Of 56. Page|D #Z 370

Exhibit A - Page 2

 

 

site)

South University - Orlando (teaching

South University System

 

DC South University Florida, LLC

 

N/A

South University System

South University Research II LLC

 

 

South University - Highpoint

 

South University System

 

DC South University ofNorth
Carolina, LLC

 

 

Excluded Campuses"‘

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ai Charleston Ai University System DC Art Institute of Charleston, DC Art Institute of Atlanta,
LLC LLC

Ai Washington Ai University System DC Art Institute of DC Art Institute of Atlanta,
Washington, LLC LLC

Ai Nashville Ai University System The Art Institute of Tennessee DC Art Institute of Atlanta,
- Nashville LLC LLC

Ai Colorado Ai University System The Art Institute of Colorado, All
LLC

Ai Phoenix Ai University System DC Art Institute of Phoenix, AII
LLC

Ai Portland Ai University System The Art Institute of Portland, AII
LLC

Ai Pittsburgh Ai University System The Art Institute of Pittsburgh, All
DC, LLC

Ai Philadelphia Ai University System The Art Institute of AII
Philadelphia, DC, LLC

Ai Fort Lauderdale Ai University System DC Art Institute of Fort AII

` Lauderdale, LLC

Ai Illinois Ai University System The Illinois Institute of Art, AII
LLC

Ai Michigan Ai University System The Art Institute of Michigan, N/A
LLC

Ai Schaumburg Ai University System The Illinois Institute of Art at N/A
Schaumburg, LLC

 

{01282670-1}

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 46 Of 56. Page|D #Z 371

Exhibit A - Page 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A Ai University System DC Art Institute of Michigan, » N/A
LLC
Ai Las Vegas Ai University System The Art Institute of Las N/A
Vegas, LLC
Ai Indianapolis Ai University System The Art Institute of N/A
Indianapolis, LLC
Ai Charlotte Ai University System The DC Art Institute of DC Miami Intemational
Charlotte, LLC University ofArt & Design,
z LLC
Ai Raleigh-Durham Ai University System The DC Art Institute of N/A
Raleigh-Durham, LLC
N/A Ai University System AilN Restaurant, LLC N/A
N/A Ai University System AiTN Restaurant, LLC N/A
Ai Seattle Ai University System The Art Institute of Seattle, The Arts Institutes
LLC International, LLC
South University - Novi South University System South University of Michigan, South University Savannah.
LLC LLCSeath
South University - South University System South University of Ohio, South Universitv Savannah
Cleveland LLC _L_LQSeath
N/A South University System DC South Michigan South University Savannah,

LLC

 

*Green shading denotes the legal entity which much be transferred to remove the Excluded Campus and its
Subsidiaries from the University System and such legal entities is herein referred to as “Excluded Parent”.

{01282670-1}

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 47 Of 56. Page|D #Z 372
EXHIBIT B

FORM OF BILL OF SALE
BILL OF SALE, ASSlGNMENT AND ASSUMPTION AGREEMENT

THIS BlLL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this
“Agreement”) is entered into as of [¢], by and between Dream Center Education Holdings, LLC,
a Arizona not-for-profit limited liability company, as Seller (“Seller”), and [The Arts Institute
International, LLC/Dream Center South University, LLC], an Arizona not-for-profit limited
liability company, as Purchaser (“Purchaser”).

WHEREAS, Seller and Purchaser have entered into that certain Equity and Asset Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), pursuant to which, among
other things, Seller has agreed to sell, transfer,.assign and convey to Purchaser all of Seller’s right,
title and interest in and to certain assets (the “Assets”) set forth in Exhibit A hereto. Capitalized
terms used and not otherwise defined herein shall have the meanings ascribed to such terms in the
Purchase Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and obligations set forth
herein and in the Purchase Agreement and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as set forth below.

 

Section 1. Sale and Assignment of Assets. Upon the terms of and subject to the
conditions set forth in the Asset Purchase Agreement and this Agreement, Seller hereby sells,
transfers, assigns and conveys to Purchaser, and Purchaser hereby accepts free and clear of all
Liens other than Permitted Liens, as of the Effective Date all of Seller’s right, title and interest in
and to the [AII Transferred Assets/South Transferred Assets].

Section 2. Assumed Liabilities. Upon the terms of and subject to the conditions set
forth in the Asset Purchase Agreement and this Agreement, Seller hereby sells, transfers, assigns
and conveys to Purchaser, and Purchaser hereby assumes, and agrees to pay, perform and
discharge as of the Effective Date all of Seller’s right, title and interest in and to the [AII
Assumed Liabilities/South Assumed Liabilities].

Section 3. Excluded Assets. The parties hereto hereby agree that none of the Excluded
Assets are sold, transferred, assigned or conveyed hereby and that all of the Excluded Assets are
retained by Seller.

Section 4. Purchase Agreement. This is the “Bill of Sale” referred to in the Purchase
Agreement. This Agreement is made pursuant to, and is subject to the terms of, the Purchase
Agreement and no term or provision of this Agreement shall be deemed to supersede modify,
replace amend, rescind, waive narrow or broaden any term or provision of the Purchase
Agreement. Notwithstanding anything to the contrary set forth herein, if there is any conflict
between the terms and conditions of this Agreement and the terms and conditions of the Asset
Purchase Agreement, the terms and conditions of the Purchase Agreement shall control.

Section 5 Notice. Purchaser and Seller mutually agree that each party shall timely
give such written notice of the assignment provided under this Agreement as may be required
under any of the executory contracts included in the [AI Assumed Liabilities/South Assumed
Liabilities], excluding any such notice otherwise to be furnished from Purchaser to Seller and vice

{01282670-1}1

CaSe: 1:19-CV-00380-DAP DOC #: 1-8 Filed: 02/21/19 48 of 56. Page|D #: 373
EXHIBIT B - Page 2

versa and also excluding any such notice to students who are parties to enrollment agreements
Purchaser and Seller also agree to furnish each other party with copies of any such notices.

Section 6. Further Assurances. lf any further action is necessary, proper or desirable
to carry out any purpose of this Agreement, then each party shall take such further action (including
the execution and delivery of further documents) as any other party reasonably requests to carry
out such purpose The foregoing shall be at the expense of such requesting party, except to the
extent such requesting party is entitled to indemnification therefor or to the extent the Asset
Purchase Agreement otherwise allocates such expense to any other party,

Section 7. Successors and Assigns; No Third Party Rights. This Agreement shall be
binding upon, inure to the benefit of and be enforceable by, the parties hereto and their respective
permitted successors and assigns in accordance with the terms of the Asset Purchase Agreement.
This Agreement is for' the sole benefit of the parties hereto and their respective permitted
successors and assigns and not for the benefit of any third party.

Section 8. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the Laws of the State of Delaware without regard to the conflicts
of Laws principles thereof to the extent that such principles would require or permit the application
of the Laws of a jurisdiction other than the State of Delaware All disputes arising out of this
Agreement shall be subject to Section 8.13 of the Asset Purchase Agreement.

Section 9. Amendments. This Agreement may be amended, modified, superseded or
canceled only by an instrument in writing signed by an officer of each of the parties hereto.

Section 10. Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall constitute one and the same
agreement Copies of executed counterparts transmitted by email with PDF attachment shall be
considered original executed counterparts.

[Signature Pages Follow]

{01282670-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 49 Of 56. Page|D #Z 374
EXHIBIT B - Page 3

lN WITNESS WHEREOF, the undersigned have caused this Agreement to be
executed by their respective representatives thereunto duly authorized as of the date first above
written

SELLER:

DREAM CENTER EDUCATION HOLDINGS, LLC

By:

 

Name:
' Title:

{01282670-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 50 Of 56. Page|D #Z 375
EXHIBIT B - Page 4

PURCHASER:

[THE ARTS INSTITUTE INTERNATIONAL, LLC/DREAM CENTER SOUTH
UNIVERSITY, LLC]

By:

 

Name:
Title:

{01282670-1}Signature Page to Bill of Sale and Assignment

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 51 Of 56. Page|D #Z 376
EXHIBIT B - Page 5

EXHIBIT A

AS SETS

[DCEH: Please provide.]

{01282670-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 52 Of 56. Page|D #Z 377

EXHIBIT C
Form of Uncertificated Equity lnterest Powers

UNCERTIFICATED EQUITY INTEREST POWER

FOR VALUE RECEIVED, the undersigned, [DREAM CENTER EDUCATION
HOLDINGS, LLC, an Arizona not-for-profit limited liability company/Transferring Parent]

 

“Transferor” , does hereby sell, assi n and transfer to
8

(name of transferee), a

(state of transferee) not-for-profit (entity

 

type of transferee) (“Transferee”) all of its Equity lnterests (as hereinafter defined) of [DREAM
CENTER SOUTH UNIVERSITY, LLC, an Arizona not-for-profit limited liability
company]/THE ARTS INSTITUTES INTERNATIONAL, LLC, an'»Arizona not-for-profit
limited liability company/Excluded Parent] (“Issuer”), standing in the name of Transferor on
the books of said Issuer (the “Transferred Interest”). Transferor does hereby irrevocably constitute
and appoint Transferee as attorney, to transfer the Equity lnterest in said Issuer with filll power of
substitution in the premises. The term “Eguif\; Interest” means any security, share unit,
partnership interest, membership interest, ownership interest, equity interest, option, warrant,
participation “equity security” (as such term is defined in Rule 3(a)11-1 of the General Rules and
Regulations of the Securities Exchange Act of 1934, as amended, or any similar statute then in
effect, promulgated by the Securities and Exchange Commission and any successor thereto) or
analogous interest (regardless of how designated) of or in a corporation, partnership, limited
partnership, limited liability company, limited liability partnership, business trust or other entity,
of whatever nature type series or class, whether voting or nonvoting, certificated or uncertificated,
common or preferred, and all rights and privileges incident thereto.

Dated: TRANSFEROR:

 

\[DREAM CENTER EDUCATION HOLDINGS,
LLC/Transferring Parent]

By:
Name:
Its:

 

 

 

{01282670-1}

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 53 Of 56. Page|D #Z 378

 

[Signature Page to Equity and Asset Purchase Agreement]

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 54 Of 56. Page|D #Z 379

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above

 
  

DRE M C ER~EDUCATIO HOLDINGS, LLC

B"’ eme%vaw, a ?$temr
Title: CMUWW¢: CBO

 

[Signaiure Page to Equity and Asset Purchase Agreem ent]

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 55 Of 56. Page|D #Z 380

DRE E TER. SOUTH UN RSITY, LLC

By: ' (M/W(ov(/i ic~' ‘U»t"lU/\_/

Name: ,D_./l;§.{ ML(/|¢-.; grq'méf \{
'1`-1t1.e: mww WL

 

[Signature Page to Equity and Asset Purchase Agreement]

CaSe: 1219-CV-00380-DAP DOC #Z 1-8 Filed: 02/21/19 56 Of 56. Page|D #Z 381

THE ART STITUTES IN; §RNATlONAL, LLC

vndd(/t /¢-
name ama A-u/ 1< O“\'fP-" f-’-°l`v~€

Title: /YWs/M

[Signatu_re Page to Equity and Asset Purchase Agreem ent]

